Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 1 of 75 Page ID #:1



  1   Tarek H. Zohdy (SBN 247775)
      Cody R. Padgett (SBN 275553)
  2   CAPSTONE LAW APC
      1875 Century Park East, Suite 1000
  3
      Los Angeles, California 90067
  4   Telephone: (310) 556-4811
      Facsimile: (310) 943-0396
  5   Tarek.Zohdy@capstonelawyers.com
      Cody.Padgett@capstonelawyers.com
  6

  7   Additional Counsel on Signature Page
      Attorneys for Plaintiffs
  8
                        UNITED STATES DISTRICT COURT
  9
                       CENTRAL DISTRICT OF CALIFORNIA
 10
      PAOLA GUEVARA, LEE KRUKOWSKI,
 11                                            CLASS ACTION COMPLAINT
      PAMELA WOODMAN, and KRIS
 12   HUCHTEMAN, individually and on behalf
                                               1. Violation of Magnuson-Moss
      of all others similarly situated,
 13                                               Warranty Act (15 U.S.C. § 2301,
                              Plaintiffs,         et seq.)
 14
             v.                                2. Breach of Express Warranty
 15                                            3. Breach of Implied Warranty
      TOYOTA MOTOR CORPORATION;                4. Violation of Florida Deceptive and
 16
      TOYOTA MOTOR SALES, U.S.A., INC.;           Unfair Trade Practices Act, (Fla.
 17   TOYOTA MOTOR NORTH AMERICA,                 Stat. § 501.201, et seq.)
      INC., AND DOES 1-50, inclusive           5. Violation of Illinois Consumer
 18
                                                  Fraud and Deceptive Business
 19                           Defendants,         Practices Act (815 Ill. Comp. Stat.
                                                  505/1, et seq.)
 20
                                               6. Violation of New Hampshire
 21                                               Consumer Protection Act (N.H.
                                                  Rev. Stat. Ann. § 358-A:1, et seq.)
 22
                                               7. Violation of Missouri
 23                                               Merchandising Practices Act (Mo.
                                                  Rev. Stata. §§ 407.010, et seq.)
 24
                                               8. Fraudulent Concealment
 25                                            9. Unjust Enrichment (in the
 26
                                                  alternative)

 27

 28
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 2 of 75 Page ID #:2



  1         Plaintiffs Paola Guevara, Lee Krukowski, Pamela Woodman, and Kris
  2   Huchteman (“Plaintiffs”), by and through counsel, bring this Class Action
  3   Complaint against Defendants Toyota Motor Corporation (“TMC”), Toyota Motor
  4   Sales, U.S.A., Inc. (“TMS”), Toyota Motor North America, Inc. (“TMNA”), and
  5   Does 1-50 (collectively, “Defendants” or “Toyota”), on behalf of themselves and all
  6   others similarly situated, and allege, upon personal knowledge as to their own
  7   actions and their counsel’s investigations, and upon information and belief as to all
  8   other matters, as follows:
  9                            I.    NATURE OF THE CASE
 10         1.     Plaintiffs bring this case on behalf of themselves and on behalf of all
 11   similarly situated persons (“Class Members”) in the United States, and in the
 12   alternative on behalf of all persons in the states of Florida, Illinois, New Hampshire,
 13   and Missouri who purchased or leased any model year 2013-2018 Toyota RAV4
 14   vehicles (“Class Vehicles” or “Vehicles”) equipped with a 12-Volt Battery and that
 15   were designed, manufactured, distributed, marketed, sold, and leased by Toyota or
 16   Toyota’s parent, subsidiary, or affiliates thereof.
 17         2.     This is a consumer class action concerning the misrepresentation of
 18   material facts and the failure to disclose material facts and safety concerns to
 19   consumers.
 20         3.     Toyota manufactured, marketed, distributed, and sold the Class
 21   Vehicles without disclosing that the batteries equipped in the Class Vehicles are
 22   defective.
 23         4.     A vehicle’s battery provides power for starting the vehicle, acts as a
 24   surge protector for the car’s computer, and provides power for short-term use of
 25   vehicle functions such as lights, infotainment systems, GPS, or wipers when the
 26   engine is turned off.
 27         5.     Based on publicly available information, counsel’s investigations, and
 28   Plaintiffs’ own experiences, Plaintiffs allege that the Class Vehicles are defective in

                                                 -1-
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 3 of 75 Page ID #:3



  1   design, manufacture, materials and/or workmanship in that the Vehicles’ 12-Volt
  2   Battery (the “12V Battery”) causes electrical shorts when the B+ terminal makes
  3   contact with the battery hold down frame, which may result in the sudden loss of
  4   electrical power, vehicle stalling, and/or a fire originating in the engine compartment
  5   (the “Battery Defect” or “Defect”).
  6         6.     The Battery equipped in the Class Vehicles was also designed and
  7   manufactured by Toyota.
  8         7.     The Battery Defect is inherent in each Class Vehicle and was present at
  9   the time of sale or lease to each Class Member.
 10         8.     The Battery Defect presents a safety risk for Plaintiffs, members of the
 11   Class, and the general public because the Class Vehicles can and do suddenly lose
 12   electrical power, stall, smoke, or catch fire due to the Battery Defect.
 13         9.     This hazardous defect has resulted in numerous complaints to
 14   authorized dealerships throughout the country and to the to the National Highway
 15   Traffic Safety Administration (“NHTSA”)
 16         10.    Toyota’s New Vehicle Limited Warranty (“NVLW”) “covers repairs
 17   and adjustments needed to correct defects in materials and workmanship of any part
 18   supplied by Toyota.”
 19         11.    Despite the common design and/or manufacturing defect in the Batteries
 20   being a potentially life-threatening safety issue, Toyota has refused to recall or
 21   replace the defective Batteries. Indeed, discovery will show and based on interactions
 22   between Plaintiffs and Toyota authorized dealerships, Toyota refuses to replace or
 23   repair the Batteries.
 24         12.    Prior to purchasing or leasing the Class Vehicles, Plaintiffs and other
 25   Class Members did not know that the Class Vehicles would suddenly lose electrical
 26   power, stall, smoke, or catch fire due to the Battery Defect.
 27         13.    Based on pre-production testing and design failure mode analysis, early
 28   complaints to dealerships and warranty claims, replacement part orders, and

                                                -2-
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 4 of 75 Page ID #:4



  1   complaints made by consumers to Defendant TMS and to the NHTSA, Defendants
  2   were aware of the Battery Defect in Class Vehicles but continued to conceal the
  3   Defect and its effects from Plaintiffs and members of the Class.
  4           14.   Discovery will show that Toyota knew or should have known that the
  5   Class Vehicles are defective and suffer from the Battery Defect and are not fit for
  6   their intended purpose of providing consumers with safe and reliable transportation.
  7   Knowledge and information regarding the Battery Defect and associated safety risks
  8   that the Class Vehicles would suddenly lose electrical power, stall, smoke, or catch
  9   fire, were in the exclusive and superior possession of Defendants and their authorized
 10   dealerships. Nevertheless, Toyota failed to disclose this defect at the time of purchase
 11   or lease and thereafter to Plaintiffs and Class Members, who could not reasonably
 12   discovery the Defect through due diligence.
 13           15.   The Battery Defect is material to Plaintiffs and members of the Class
 14   because when they purchased or leased their Class Vehicles, they reasonably
 15   expected that the battery in their vehicles would operate as intended and not short
 16   and result in their vehicles suddenly losing electrical power, stalling, smoking, or
 17   catching fire.
 18           16.   Had Toyota disclosed the Battery Defect at the time of sale or lease, as
 19   well as the associated costs related to the Battery Defect, Plaintiffs and the Class
 20   Members would not have purchased the Class Vehicles or would have paid less for
 21   them.
 22           17.   As a result of their reliance on Toyota’s omissions and/or
 23   misrepresentations, Plaintiffs and other owners and/or lessees of the Class Vehicles
 24   have suffered ascertainable loss of money, property, and/or loss in value of their
 25   Class Vehicles.
 26           18.   The first priority of an automobile manufacturer should be to ensure that
 27   its vehicles are safe and operate as intended to prevent or minimize the threat of death
 28   or serious bodily harm. In addition, an automobile manufacturer must take all

                                                -3-
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 5 of 75 Page ID #:5



  1   reasonable steps to ensure that, once a vehicle is running, it operates safely, and its
  2   mechanical systems (such as the battery) work properly. Moreover, an automobile
  3   manufacturer that is aware of dangerous design and/or manufacturing defects that
  4   cause its vehicles to suddenly lose power, stall, smoke, or catch fire must promptly
  5   disclose and remedy such defects.
  6         19.    This case arises from Toyota’s breach of its obligations and duties,
  7   including Toyota’s omissions and failure to disclose that, as a result of the Battery
  8   Defect, Class Vehicles may unexpectedly lose power, stall, smoke, or catch fire,
  9   creating an unreasonable risk of serious bodily harm and death.
 10         20.    To the extent warranted by the developing facts, Plaintiffs will further
 11   supplement the list of Class Vehicles to include additional Toyota vehicles that have
 12   the Battery Defect.
 13         21.    The Battery Defect makes the Class Vehicles unreasonably dangerous.
 14   Because of the Defect, the Class Vehicles are likely to suffer serious damages and
 15   potentially catch fire if accidents occur, and there is an unreasonable and extreme
 16   risk of serious bodily harm or death to the vehicle’s occupants and others in the
 17   vicinity.
 18                                    II.   PARTIES
 19         A. Plaintiffs
 20   Plaintiff Paola Guevara
 21         22.    Plaintiff Paola Guevara is Florida citizen who lives in Orlando, located
 22   in Orange County, Florida.
 23          23.   On or about March 19, 2021, Plaintiff Guevara purchased a certified
 24   pre-owned 2018 Toyota Rav4 equipped with the 12V Battery from Winter Park
 25   Toyota AutoNation, an authorized Toyota dealership located in Winter Park, Florida.
 26   This vehicle was designed, manufactured, sold, distributed, advertised, marketed,
 27   and/or warranted by Toyota.
 28

                                                -4-
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 6 of 75 Page ID #:6



  1         24.    Plaintiff Guevara purchased her vehicle for approximately $20,508.00.
  2   Passenger safety and reliability were important factors in Plaintiff Guevara’s
  3   decision to purchase his vehicle.
  4         25.    Before purchasing her 2018 Toyota RAV4, Plaintiff Guevara
  5   researched the vehicle. Plaintiff Guevara believed that the Toyota RAV4 would be
  6   a safe and reliable vehicle.
  7         26.    At the time of Plaintiff Guevara’s purchase, Toyota knew that its RAV4
  8   12V batteries were defective, but the Toyota sales representative did not disclose the
  9   Defect to Plaintiff Guevara when discussing the features, components, and
 10   performance of the Vehicle prior to purchase. In reliance on these material omissions
 11   and misrepresentations, Plaintiff Guevara purchased – then operated the Vehicle on
 12   the reasonable but incorrect belief that the Vehicle’s battery would operate properly
 13   as warranted. Had Plaintiff Guevara been informed of the Battery Defect prior to or
 14   at the time of purchase, he would not have purchased the Vehicle or else would have
 15   paid significantly less for the Vehicle.
 16         27.    On or above May 5, 2021, Plaintiff Guevara was driving her vehicle
 17   when the vehicle experienced a sudden loss of power. Plaintiff Guevara coasted the
 18   vehicle to the side of the road and exited the vehicle. Upon exiting, Plaintiff Guevara
 19   noticed smoke, sparks, and flames coming from her vehicle. She immediately called
 20   911 and the City of Orland Fire Department responded to her call and extinguished
 21   her vehicle. As a result of the fire, Plaintiff Guevara’s vehicle is complete inoperable.
 22   Plaintiff Guevara has spent approximately $2,000.00 as a result of Battery Defect.
 23         28.    Neither Toyota nor any of its agents, dealers, or representatives
 24   informed Plaintiff Guevara of the Battery Defect prior to her purchase of the
 25   Vehicle.
 26         29.    Had Plaintiff Guevara been advised of the Battery Defect at or before
 27   the point of sale, she would not have purchased her Vehicle or else would have paid
 28

                                                 -5-
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 7 of 75 Page ID #:7



  1   significantly less for the Vehicle. Plaintiff Guevara did not receive the benefit of her
  2   bargain.
  3         30.     Plaintiff Guevara might purchase or lease a Class Vehicle in the future,
  4   despite the fact it was once marred by false advertising or labeling, as Plaintiff
  5   Guevara may reasonably, but incorrectly, assume the Class Vehicles’ Battery Defect
  6   was remedied or improved. At all times, Plaintiff Guevara, like all Class Members,
  7   has attempted to drive her Toyota RAV4 in a manner that is and was both foreseeable,
  8   and in which it was intended to be used.
  9   Plaintiff Lee Krukowski
 10         31.     Plaintiff Lee Krukowski is an Illinois citizen who lives in Yorkville,
 11   located in Kendall County, Illinois.
 12         32.     On or about April 18, 2019, Plaintiff Krukowski purchased a certified
 13   pre-owned 2018 Toyota RAV4 equipped with the 12V Battery from Grossinger City
 14   Toyota, an authorized Toyota dealership located in Chicago, Illinois. This vehicle
 15   was designed, manufactured, sold, distributed, advertised, marketed, and/or
 16   warranted by Toyota.
 17         33.     Plaintiff   Krukowski purchased his vehicle for approximately
 18   $21,415.00.
 19         34.     Passenger safety and reliability were important factors in Plaintiff
 20   Krukowski’s decision to purchase his vehicle. Before purchasing his 2018 Toyota
 21   RAV4, Plaintiff Krukowski researched the vehicle. Plaintiff Krukowski believed
 22   that the Toyota RAV4 would be a safe and reliable vehicle.
 23         35.     At the time of Plaintiff Krukowski’s purchase, Toyota knew that its
 24   RAV4 12V batteries were defective, but the Toyota sales representative did not
 25   disclose the Defect to Plaintiff Krukowski when discussing the features,
 26   components, and performance of the Vehicle prior to purchase. In reliance on these
 27   material omissions and misrepresentations, Plaintiff Krukowski purchased – then
 28   operated the Vehicle on the reasonable but incorrect belief that the Vehicle’s battery

                                                 -6-
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 8 of 75 Page ID #:8



  1   would operate properly as warranted. Had Plaintiff Krukowski been informed of the
  2   Battery Defect prior to or at the time of purchase, he would not have purchased the
  3   Vehicle or else would have paid significantly less for the Vehicle.
  4         36.      In February 2021, Plaintiff Krukowski began to notice a burning smell
  5   in his garage after returning from a trip in his Vehicle.
  6         37.      Neither Toyota nor any of its agents, dealers, or representatives
  7   informed Plaintiff Krukowski of the Battery Defect prior to his purchase of the
  8   Vehicle.
  9         38.      Had Plaintiff Krukowski been advised of the Battery Defect at or before
 10   the point of sale, he would not have purchased his Vehicle or else would have paid
 11   significantly less for the Vehicle. Plaintiff Krukowski did not receive the benefit of
 12   his bargain.
 13         39.      Plaintiff Krukowski might purchase or lease a Class Vehicle in the
 14   future, despite the fact it was once marred by false advertising or labeling, as Plaintiff
 15   Krukowski may reasonably, but incorrectly, assume the Class Vehicles’ Battery
 16   Defect was remedied or improved. At all times, Plaintiff Krukowski, like all Class
 17   Members, has attempted to drive his Toyota RAV4 in a manner that is and was both
 18   foreseeable, and in which it was intended to be used.
 19   Plaintiff Pamela Woodman
 20         40.      Plaintiff Pamela Woodman is a New Hampshire citizen who lives in
 21   Dover, located in Strafford County, New Hampshire.
 22         41.      On or about January 2018, Plaintiff Woodman purchased a new 2018
 23   Toyota RAV4 equipped with the 12V Battery from Bill Dube, Inc., an authorized
 24   Toyota dealership located in Dover, New Hampshire. This vehicle was designed,
 25   manufactured, sold, distributed, advertised, marketed, and/or warranted by Toyota.
 26         42.      Plaintiff Woodman purchased her vehicle for approximately
 27   $27,300.00.
 28

                                                 -7-
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 9 of 75 Page ID #:9



  1         43.      Passenger safety and reliability were important factors in Plaintiff
  2   Woodman’s decision to purchase her vehicle. Before purchasing her 2018 Toyota
  3   RAV4, Plaintiff Woodman researched the vehicle. Plaintiff Woodman believed that
  4   the Toyota RAV4 would be a safe and reliable vehicle.
  5         44.      At the time of Plaintiff Woodman’s purchase, Toyota knew that its
  6   RAV4 12V batteries were defective, but the Toyota sales representative did not
  7   disclose the Defect to Plaintiff Woodman when discussing the features, components,
  8   and performance of the Vehicle prior to purchase. In reliance on these material
  9   omissions and misrepresentations, Plaintiff Woodman purchased – then operated the
 10   Vehicle on the reasonable but incorrect belief that the Vehicle’s battery would
 11   operate properly as warranted. Had Plaintiff Woodman been informed of the Battery
 12   Defect prior to or at the time of purchase, she would not have purchased the Vehicle
 13   or else would have paid significantly less for the Vehicle.
 14         45.      On or about May 12, 2020, Plaintiff Woodman was driving the vehicle
 15   when she began to smell a burning rubber odor. As she pulled over the side of the
 16   road, Plaintiff Woodman saw flames coming from the center console. She stopped
 17   the vehicle and exited quickly, before the vehicle burned to its frame, including all
 18   possessions inside the vehicle. As a result of the fire, Plaintiff Woodman’s vehicle
 19   is completely inoperable. Plaintiff Woodman has spent approximately $10,000.00
 20   as a result of Battery Defect.
 21         46.      Neither Toyota nor any of its agents, dealers, or representatives
 22   informed Plaintiff Woodman of the Battery Defect prior to her purchase of the
 23   Vehicle.
 24         47.      Had Plaintiff Woodman been advised of the Battery Defect at or before
 25   the point of sale, she would not have purchased her Vehicle or else would have paid
 26   significantly less for the Vehicle. Plaintiff Woodman did not receive the benefit of
 27   her bargain.
 28

                                                -8-
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 10 of 75 Page ID #:10



   1         48.     Plaintiff Woodman might purchase or lease a Class Vehicle in the
   2   future, despite the fact it was once marred by false advertising or labeling, as Plaintiff
   3   Woodman may reasonably, but incorrectly, assume the Class Vehicles’ Battery
   4   Defect was remedied or improved. At all times, Plaintiff Woodman, like all Class
   5   Members, has attempted to drive her Toyota RAV4 in a manner that is and was both
   6   foreseeable, and in which it was intended to be used.
   7   Plaintiff Kris Huchteman
   8         49.     Plaintiff Kris Huchteman is a Missouri citizen who lives in Bolivar,
   9   located in Polk County, Missouri.
  10         50.     On or about June 17, 2017, Plaintiff Huchteman purchased a new 2017
  11   Toyota RAV4 equipped with the 12V Battery from Joe Machens Toyota, an
  12   authorized Toyota dealership located in Columbia, Missouri. This vehicle was
  13   designed, manufactured, sold, distributed, advertised, marketed, and/or warranted by
  14   Toyota.
  15         51.     Plaintiff Huchteman purchased her vehicle for approximately
  16   $32,809.00.
  17         52.     Passenger safety and reliability were important factors in Plaintiff
  18   Huchteman’s decision to purchase her vehicle. Before purchasing her 2017 Toyota
  19   RAV4, Plaintiff Huchteman researched the vehicle. Plaintiff Huchteman believed
  20   that the Toyota RAV4 would be a safe and reliable vehicle.
  21         53.     At the time of Plaintiff Huchteman’s purchase, Toyota knew that its
  22   RAV4 12V batteries were defective, but the Toyota sales representative did not
  23   disclose the Defect to Plaintiff Huchteman when discussing the features,
  24   components, and performance of the Vehicle prior to purchase. In reliance on these
  25   material omissions and misrepresentations, Plaintiff Huchteman purchased – then
  26   operated the Vehicle on the reasonable but incorrect belief that the Vehicle’s battery
  27   would operate properly as warranted. Had Plaintiff Huchteman been informed of the
  28

                                                  -9-
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 11 of 75 Page ID #:11



   1   Battery Defect prior to or at the time of purchase, she would not have purchased the
   2   Vehicle or else would have paid significantly less for the Vehicle.
   3         54.      On or about July 16, 2020, Plaintiff Huchteman’s spouse, Sarah
   4   Huchteman, was driving the vehicle when she began to notice smoke coming from
   5   the vehicle. Mrs. Huchteman immediately pulled the vehicle over to the side of the
   6   road and exited the vehicle before it began to catch fire. Although the fire department
   7   was able to extinguish the vehicle, it was deemed a complete loss. Plaintiff
   8   Huchteman has spent approximately $6,000.00 as a result of Battery Defect.
   9         55.      Neither Toyota nor any of its agents, dealers, or representatives
  10   informed Plaintiff Huchteman of the Battery Defect prior to his purchase of the
  11   Vehicle.
  12         56.      Had Plaintiff Huchteman been advised of the Battery Defect at or before
  13   the point of sale, he would not have purchased his Vehicle or else would have paid
  14   significantly less for the Vehicle. Plaintiff Huchteman did not receive the benefit of
  15   his bargain.
  16         57.      Plaintiff Huchteman might purchase or lease a Class Vehicle in the
  17   future, despite the fact it was once marred by false advertising or labeling, as Plaintiff
  18   Huchteman may reasonably, but incorrectly, assume the Class Vehicles’ Battery
  19   Defect was remedied or improved. At all times, Plaintiff Huchteman, like all Class
  20   Members, has attempted to drive her Toyota RAV4 in a manner that is and was both
  21   foreseeable, and in which it was intended to be used.
  22         B. Defendants
  23         58.      Defendants are all corporations doing business in the United States, and
  24   they design, manufacture, distribute, market, sell, lease, warranty, service and/or
  25   repair passenger vehicles, including Class Vehicles.
  26         59.      Founded in 1937 and headquartered in Toyota City, Japan, Defendant
  27   Toyota Motor Corporation (“TMC”) is a corporation organized under the laws of
  28   Japan. TMC is the corporate parent of TMNA, and through its various subsidiaries

                                                  - 10 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 12 of 75 Page ID #:12



   1   and affiliates, designs, manufactures, markets, distributes and warrants Toyota
   2   automobiles throughout the fifty states.         TMC manufactures and distributes
   3   automobiles, as well as parts for Toyota branded vehicles, and is the parent company
   4   of both TMS and TMNA. Discovery will show that TMC is responsible for the
   5   design of the Class Vehicles, and also manufactures the Class Vehicles and the 12V
   6   Battery, in Japan and in the United States through TMNA.
   7         58.   Defendant Toyota Motor North America, Inc. (“TMNA”), is a
   8   corporation organized and in existence under the laws of the State of California and
   9   registered to do business in the State of California. TMNA is headquartered at 6565
  10   Headquarters Dr, Plano, TX 75024. According to Toyota’s official website, TMNA
  11   “brings together Toyota’s marketing, sales, engineering and manufacturing arms in
  12   North America on one shared, state-of-the-art campus.” 1 TMNA is the holding
  13   company for all its parent company’s (TMC) North American operations, including
  14   sales, engineering, and manufacturing subsidiaries. TMNA is the corporate parent
  15   of Toyota Motor Sales, U.S.A., Inc. (“TMS”). TMNA oversees government and
  16   regulatory affairs, energy, economic research, philanthropy, corporate advertising
  17   and corporate communications for all of TMC’s North American operations.
  18         59.   Defendant Toyota Motor Sales, U.S.A., Inc. (“TMS”) is a corporation
  19   organized and in existence under the laws of the State of California and registered
  20   to do business in the State of California. TMS is headquartered at 6565 Headquarters
  21   Dr, Plano, TX 75024. TMS is the sales, distribution, and marketing division for
  22   TMC and TMNA, and oversees sales and other operations across the United States.
  23   TMS markets motor vehicles, parts, and other products for sale in California, in the
  24   United States, and throughout the world. TMS is the warrantor and distributor of
  25   Class Vehicles in California and throughout the United States. Discovery will show
  26   that TMS maintains the North American Parts Center in Ontario, California, which
  27
       1
  28    https://www.toyota.com/usa/operations/map.html#!/tcal (last visited Jan. 30,
       2020)
                                               - 11 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 13 of 75 Page ID #:13



   1   is responsible for shipping “goods to over 16 distribution centers across the US,”
   2   and maintains the Los Angeles Parts Distribution Center in Torrance, California,
   3   which “provide[s] daily service to over 240 Toyota and Lexus Dealers across
   4   California and the western U.S.” 2
   5            60.    In order to sell vehicles to the general public, TMS enters into
   6   agreements with dealerships who are then authorized to sell Toyota-branded
   7   vehicles to consumers such as Plaintiffs. In return for the exclusive right to sell new
   8   Toyota vehicles in a geographic area, authorized dealerships are also permitted to
   9   service and repair these vehicles under the warranties TMS provides directly to
  10   consumers. These contracts give TMS a significant amount of control over the
  11   actions of the dealerships, including sale and marketing of vehicles and parts for
  12   those vehicles. All service and repairs at an authorized dealership are also completed
  13   according to TMS’s explicit instructions, issued through service manuals, technical
  14   service bulletins (“TSBs”), and other documents, that were created with input from
  15   TMNA. Per the agreements between TMS and the authorized dealers, consumers
  16   such as Plaintiffs can receive services under TMS’s issued warranties at dealer
  17   locations that are convenient to them. TMS has a nationwide dealership network and
  18   operates offices and facilities throughout the United States. TMS distributes Toyota
  19   parts and vehicles, which are then sold through Defendants’ network of dealerships.
  20   Money received from the purchase of a Toyota vehicle from a dealership flows from
  21   the dealer to TMS.
  22            61.    At all relevant times, there exists a unity of ownership between TMC,
  23   TMNA, and TMS and their agents such that any individuality or separateness
  24   between them has ceased and each of them is the alter ego of the others. Adherence
  25   to the fiction of the separate existence of Defendants, would, under the
  26   circumstances set forth in this complaint, sanction fraud or promote injustice.
  27

  28   2
           https://www.toyota.com/usa/operations/map.html#!/USCA (last visited Jan. 30, 2020)
                                                      - 12 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 14 of 75 Page ID #:14



   1         62.    Upon information and belief, TMC communicates with TMNA and
   2   TMS concerning virtually all aspects of Toyota products distributed within the
   3   United States, including appropriate repairs for pervasive defects and whether
   4   Toyota will cover those repairs under its New Vehicle Limited Warranty. Toyota’s
   5   decision to not disclose the Battery Defect to Plaintiffs or the Class was a decision
   6   made jointly by TMC, TMNA, and TMS.
   7         63.    TMS also oversees Toyota’s warranty operations, including reviewing
   8   and analyzing warranty data submitted by Toyota dealerships in order to identify
   9   defect trends in vehicles. Upon information and belief, Toyota requires that when a
  10   repair is made under warranty, service centers must provide Defendants with
  11   detailed documentation of the problem and repair. NOW collects this information,
  12   makes it available to other Toyota divisions, and assists Toyota in determining
  13   whether particular repairs are covered by Toyota’s warranty or are indicative of a
  14   pervasive defect.
  15         64.    Toyota also jointly designs, determines the substance of, and affixes to
  16   its vehicles the window stickers visible on each new Toyota vehicle that is offered
  17   for sale at its authorized dealerships, including those omitting mention of the Defect.
  18   These stickers were reviewed by Plaintiffs and the Class prior to purchasing Class
  19   Vehicles. Toyota controls the content of these window stickers; its authorized
  20   dealerships have no input with respect to their content. Vehicle manufacturers like
  21   Toyota are legally required to affix a window sticker to every vehicle offered for
  22   sale in the United States pursuant to the Automobile Information Disclosure Act of
  23   1958, 15 U.S.C. §§ 1231-1233, et seq. The Act specifically prohibits the removal or
  24   alteration of the sticker by anyone other than the ultimate purchaser prior to the sale
  25   of the car, including the dealership at which the vehicle is offered for sale.
  26         65.    Toyota developed and disseminated the marketing materials to which
  27   Plaintiffs and the Class were exposed, including owner’s manuals, informational
  28   brochures, warranty booklets, and information included in maintenance

                                                 - 13 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 15 of 75 Page ID #:15



   1   recommendations and/or schedules for the Class Vehicles, and other promotional
   2   materials relating to the Class Vehicles, all of which fail to disclose the Defect.
   3         66.    Toyota also employs a Customer Experience Center, where
   4   representatives are responsible for receiving customer complaints and monitoring
   5   customer complaints posted to Toyota or third-party websites. This data is received
   6   by NOW, through which Toyota acquires knowledge of defect trends in its vehicles.
   7         67.    Defendants, through their various entities, design, manufacture,
   8   market, distribute, service, repair, sell, and lease passenger vehicles, including the
   9   Class Vehicles, nationwide and in California.
  10         68.    At all relevant times, Defendants were and are engaged in the business
  11   of designing, manufacturing, constructing, assembling, marketing, distributing, and
  12   selling automobiles and motor vehicle components in Riverside County and
  13   throughout the United States of America.
  14                        III.      JURISDICTION AND VENUE
  15         69.    The Court has subject matter jurisdiction over this action under the
  16   Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). There are at least 100
  17   members in the proposed class, the aggregated claims of the individual Class
  18   Members exceed the sum or value of $5,000,000.00 exclusive of interest and costs,
  19   and Plaintiffs and Class Members are citizens of states different from Defendant.
  20         70.    The Court has personal jurisdiction over Toyota because, through its
  21   business of distributing, selling, and leasing the Class Vehicles in this District,
  22   Toyota has established sufficient contacts in this District such that personal
  23   jurisdiction is appropriate.
  24         71.    Venue is proper in this District under 28 U.S.C. § 1391(a) because a
  25   substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred
  26   in this District. Specifically, TMNA and TMS are incorporated in this District.
  27                         IV.      FACTUAL ALLEGATIONS
  28         A. The Nature Of The Battery Defect

                                                 - 14 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 16 of 75 Page ID #:16



   1         72.    A typical 12V car battery is contained in a plastic case that holds all of
   2   the internal components in place. The top of the battery is a plastic lid that has a
   3   positive and negative terminal made of lead. These are called terminal posts.
   4         73.    The battery casing is divided into six separate chambers separated by a
   5   plastic wall. Each chamber is known as a cell. A 12V battery consists of six
   6   individual cells that generate around 2 volts. Each cell is connected to the positive
   7   of the next cell via two lead plate straps to give a total voltage of around 12V.
   8         74.    The battery uses a lead-acid chemical reaction. Each cell consists of
   9   two plates, one made from lead and the other from lead dioxide. The plates are
  10   submerged in sulfuric acid, which acts as a catalyst and triggers a chemical reaction
  11   between them. This reaction produces electrons, which generate electricity. The
  12   electricity is then released through the positive terminal and returned to the negative
  13   terminal.
  14         75.    When the driver switches the vehicle ignition on, it sends a signal to
  15   the battery to begin the chemical reaction. The electricity produced by this reaction
  16   supplies power to the starter motor, which then turns the engine over. At the same
  17   time, the battery provides power to the spark plugs, which ignite the air and fuel
  18   mixture that is compressed in the engine combustion cylinders.
  19         76.    The power provided by the battery is then replaced by the alternator,
  20   which supplies most of the electrical current to the electrical systems in the vehicle,
  21   as well as keeps the battery charged.
  22         77.    In order to keep a battery secured firmly in place in the battery tray,
  23   manufacturers such as Toyota use hold down straps or frames to prolong the life of
  24   the battery. This both minimizes excessive vibration of the battery while the vehicle
  25   is in use and prevents the battery from coming into contact with other components
  26   of the engine which could cause it to short.
  27         78.    In this case, the Class Vehicles contain one or more design and/or
  28   manufacturing defects that cause electrical shorts when the battery’s B+ terminals

                                                 - 15 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 17 of 75 Page ID #:17



   1   comes into contact with the battery hold down frame itself, making the Class
   2   Vehicles unsafe to drive.
   3           79.   When the battery short circuits, there may be a sudden loss of electrical
   4   power, vehicle stalling, and/or a fire originating in the engine compartment
   5           80.   Short circuits occur when there is a fault in the wiring harness, which
   6   shunts electricity between circuits before it gets to its destination. When the hold
   7   down frame comes into contact with the B+ terminal, it causes a short circuit in that
   8   the electrical current is directed away from its intended destination.
   9           81.   Short circuits are extremely dangerous and can damage electronic
  10   components, set the check engine light, blow fuses, drain the battery, and leave
  11   drivers stranded. Short circuits can also cause excessive heat to wiring components
  12   and can result in smoke and fire. It is common for the object which caused the
  13   external short circuit to melt or fuse to the battery due to the heat produced.
  14           82.   Class Member complaints to NHTSA, cited infra, as well as the
  15   hundreds of complaints Toyota has received directly from consumers, and the
  16   complaints Toyota has received via its authorized dealerships, demonstrate the
  17   unsafe and widespread nature of the Battery Defect and Defendants’ awareness that
  18   the Defect existed before selling the Class Vehicles to Plaintiffs.
  19           83.   On or about February 25, 2021, NHTSA opened an investigation into
  20   the Class Vehicles and a “thermal event originating in the left side of the engine
  21   compartment” of the Class Vehicles. 3
  22           84.   NHTSA’s investigation summary reports:
  23           A majority of thermal events occurred during driving conditions, with
  24           four taking place with the ignition off. Drivers experienced stalling
  25           prior to the thermal event in half of the instances where the vehicle was
  26           in motion. The twelve-volt battery was identified as the area of origin
  27

  28   3
           https://static.nhtsa.gov/odi/inv/2021/INOA-PE21005-5918.PDF
                                                  - 16 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 18 of 75 Page ID #:18



   1             in a majority of the incidents reviewed. 4
   2             85.   NHTSA opened the investigation after receiving eleven complaints
   3   from consumers and additional Early Warning Report (“EWR”) data from Toyota.
   4   The investigation remains open for NHTSA to “better understand the contributing
   5   factors and frequency of vehicle fires originating from the battery region” of the
   6   Class Vehicles. 5
   7             B. Toyota Had Superior and Exclusive Knowledge of the Battery Defect
   8             86.   Toyota had superior and exclusive knowledge of the Battery Defect and
   9   knew or should have known that the Defect was not known or reasonably
  10   discoverable by Plaintiffs and Class Members before they purchased or leased the
  11   Class Vehicles.
  12             87.   Plaintiffs are informed and believe and based thereon allege that before
  13   Plaintiffs purchased or leased their respective Class Vehicles, and Toyota knew
  14   about the Battery Defect through sources not available to consumers, including pre-
  15   release testing data, such as design mode failure analysis, early consumer complaints
  16   to Toyota and its dealers, testing conducted in response to those complaints, high
  17   failure rates and replacement part sales data, and other aggregate data from Toyota
  18   dealers about the problem. Publicly available facts set forth infra further confirm
  19   Toyota’s knowledge.
  20             88.   Toyota is experienced in the design and manufacture of consumer
  21   vehicles. As an experienced manufacturer, Toyota conducts tests, including pre-sale
  22   durability testing, on vehicle components such as the batteries in Class Vehicles, to
  23   verify the parts are free from defect and align with Toyota’s specifications. Further,
  24   pre-production testing on vehicles and their components is designed to be harsher
  25   than expected “real-world” driving experience of consumers. Such testing
  26   necessarily includes testing the vehicle battery as well as any other testing which
  27
       4
  28   5
           Id.
           Id.
                                                    - 17 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 19 of 75 Page ID #:19



   1   certainly engages the vehicle battery. Thus, Toyota knew or should have known that
   2   the batteries in Class Vehicles were defective and may cause the Class Vehicles to
   3   suddenly lose electrical power, stall, smoke, or catch fire.
   4         89.    Moreover, Toyota is experienced in the design and manufacture of
   5   consumer vehicles. As an experienced manufacturer, Toyota conducts tests,
   6   including pre-sale durability, reliability, and safety testing, to verify the Class
   7   Vehicles and their components are free from defects and align with Toyota's
   8   specifications.   Toyota also uses pre-production testing to evaluate assembly
   9   methods and manufacturing workflows, in addition to evaluating the final product –
  10   the car. Thus, Toyota knew or should have known of the Battery Defect and its
  11   inherent risk to the vehicle’s safety.
  12         90.    Toyota’s pre-production vehicle testing is particularly robust, as
  13   demonstrated by a timeline of vehicle testing and evaluation published on TMC’s
  14   website, www.toyota-global.com, which discovery will show is conducted in
  15   concert with TNMA. Testing includes test driving the vehicle on the four test tracks
  16   at the Tahara Plant, TMC’s main manufacturing facility in Japan, at the Shibetsu
  17   Proving Ground in Hokkaido, Japan, or at the Toyota Arizona Proving Ground in
  18   Wittman, Arizona.      The Proving Ground facilities enable Toyota to conduct
  19   continuous driving tests at 250 kilometer/hour in both extreme temperatures.
  20   Testing at these facilities would necessarily include circumstances that may result in
  21   the battery to short, and as such, Toyota would have become aware of the Battery
  22   Defect.
  23         91.    Additionally, Toyota should have learned and did learn of this
  24   widespread Defect from the sheer number of reports received from dealerships and
  25   from customer complaints directly to Toyota. Toyota’s customer relations
  26   department collects and analyzes field data including, but not limited to, repair
  27   requests made at dealerships, technical reports prepared by engineers who have
  28

                                                 - 18 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 20 of 75 Page ID #:20



   1   reviewed vehicles for which warranty coverage is being requested, parts sales
   2   reports, and warranty claims data.
   3         92.   Since the Class Vehicles were sold, drivers have repeatedly complained
   4   about sudden loss of electrical power, vehicle stalling, and/or fire in the engine
   5   compartment. For the Class Vehicles at issue, there was an unusually large number
   6   of these complaints such that Toyota was put on notice of a specific problem.
   7         93.   Namely, as the consumer complaints below indicate, Toyota was
   8   aware, or should have been aware, that the Battery Defect was present in the Class
   9   Vehicles dating back to at least 2016 when Toyota began receiving customer
  10   complaints through NHTSA.
  11         94.   Thus, by 2016, Toyota knew or should have known through sufficient
  12   product testing, consumer complaints, or other methods, that the Class Vehicles
  13   contained the Battery Defect.
  14         95.   In addition to consumer complaints, there were several high-profile
  15   incidents where Toyota RAV4s caught fire and exploded.
  16         96.   For example, in June 2018, a Minneapolis couple’s brand new 2018
  17   model year RAV4 spontaneously caught fire in the middle of the night while the car
  18   was turned off. The fire department arrived and while they were laying down a hose
  19   line, the vehicle violently exploded. After investigating the fire, Toyota suggested
  20   that it that an improperly routed tow hitch wiring could have started the fire and
  21   refused to compensate the couple.6
  22         97.   In March 2019, a San Diego family’s 2017 RAV4 began to suddenly
  23   smoke under the steering column. Seconds after the family safely evacuated, the
  24   interior of the car was on fire. The fire department did not determine the cause of
  25

  26

  27   6
        https://www.consumeraffairs.com/news/it-was-their-brand-new-toyota-it-
  28   exploded-in-their-driveway-and-no-one-can-explain-why-112718.html (last visited
       May 20, 2021).
                                               - 19 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 21 of 75 Page ID #:21



   1   the fire. When the owner tried to contact Toyota regarding the fire, the owner
   2   reported that Toyota’s customer service was difficult to contact. 7
   3            98.   These events and the customer complaints referenced below,
   4   demonstrate that Toyota had knowledge of the Battery Defect yet continued to fail
   5   to warn drivers or provide an adequate remedy.
   6            99.   Hundreds, if not thousands, of purchasers and lessees of the Class
   7   Vehicles have experienced the Battery Defect. Complaints filed by consumers with
   8   the NHTSA and posted on the Internet demonstrate that the Battery Defect is
   9   widespread. Not only have consumers complained about sudden loss of Vehicle
  10   power and stalling, but this Defect has often led to potentially life-threatening
  11   situations. In addition, these complaints evidence Toyota’s awareness of the Battery
  12   Defect and its potential danger (note that spelling and grammar mistakes remain as
  13   found in the original).
  14            100. Toyota monitors customers’ complaints made to NHTSA. Federal law
  15   requires automakers like Toyota to be in close contact with NHTSA regarding
  16   potential automobile defects, including imposing a legal requirement (backed by
  17   criminal penalties) compelling the confidential disclosure of defects and related data
  18   by automakers to NHTSA, including field reports, customer complaints, and
  19   warranty data. See TREAD Act, Pub. L. No. 106-414, 114 Stat.1800 (2000).
  20            101. Automakers have a legal obligation to identify and report emerging
  21   safety-related defects to NHTSA under the Early Warning Report requirements. Id.
  22   Similarly, automakers monitor NHTSA databases for consumer complaints
  23   regarding their automobiles as part of their ongoing obligation to identify potential
  24   defects in their vehicles, including safety-related defects. Id. Thus, Toyota knew of
  25   the many complaints about the Battery Defect logged by the NHTSA Office of
  26

  27   7
         https://www.consumeraffairs.com/news/another-new-toyota-rav4-has-exploded-
  28   this-time-while-its-owner-was-taking-his-children-to-school-032219.html (last visited May 20,
       2021).
                                                   - 20 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 22 of 75 Page ID #:22



   1   Defect Investigation (ODI), and the content, consistency, and large number of those
   2   complaints alerted, or would have alerted, Toyota to the Battery Defect.
   3          102. Complaints filed by consumers with the NHTSA and other websites,
   4   which Toyota actively monitored during the relevant period, continue to accrue and
   5   demonstrate that the Battery Defect is a widespread, dangerous, and unresolved
   6   problem. The following are examples of many complaints from owners and lessees
   7   of the Class Vehicles concerning the Battery available through NHTSA’s website,
   8   www.safercar.gov. Spelling and grammar mistakes appear as in original.
   9          103. For example, complaints to NHTSA involving the Battery Defect
  10   include:
  11

  12      a) 2018 Toyota RAV4
  13     i.   NHTSA Complaint from March 14, 2021 (Lenox, MA): This car started a fire
  14          on the road while it was in motion, and after i drove it over a mile on a city
              street on April 22nd, 2019. I stopped the car and turned off the car after i saw
  15          smoke came out of the hood in front of driver side windshield. I left the car
  16          immediately to call for help. Less than a minute, after I left the car, the fire
              started, the flames went up to 10 feet high in a short 2 minutes, in less than 10
  17          minutes, before the firemen put fire off, the car was burned to the frame with
  18          nothing left inside. The car was driven a little over 6000 miles at the time.
              Toyota has not covered any of my loss and taken the responsibility. (ID #
  19          11402838)
  20
        ii.   NHTSA Complaint from March 11, 2021 (Alexandria, VA): While driving,
  21          there is a little shakes on the car and a message appeared that the anti locking
  22          brake failed. I stop the vehicle and I saw smoke coming from the hood. I turned
              off the vehicle and took the key from the ignition. A fire start coming out of
  23          the hood and I told my wife to get out of the vehicle and I get out also, the
  24          driver of a vehicle behind us called the fire department and in a few minutes
              the fire fighters arrived and start extinguishing the fire. The fire engulf the
  25          whole vehicle. (ID # 11400275)
  26
       iii.   NHTSA Complaint from March 5, 2021 (Gulf Shores, AL): TL* the contact
  27          owns a 2018 Toyota RAV4. The contact stated while driving at 55 mph, when
  28          the vehicle stalled. the contact stated no warning light was illuminated. The

                                                 - 21 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 23 of 75 Page ID #:23



   1         contact stated she saw smoke exit the hood. The contact was able to park on
   2         the side of the road. The vehicle was not drivable. The vehicle was towed to
             her residence. The contact called local dealer eastern shore Toyota (29732
   3         Frederick Blvd, Daphne, AL 36526: (251) 250-0161) and were made aware of
   4         the failure. The vehicle had not been diagnosed or repaired. the manufacturer
             had been informed of the failure. The failure mileage was approximately
   5         30,000. (ID # 11399349)
   6
       iv.   NHTSA Complaint from March 4, 2021 (Virginia Beach, VA): Constant
   7         battery failure on 2018 Rav 4. Replaced Jan 2020 and again March 2021. All
   8         the lights lit up, bells & whistles then dead. Have called triple a so many times
             we are out of service unless upgrade plan. Dealer states car not driven enough
   9         (despite driven several times per week) but dealer would not state how much
  10         car should be driven to avoid battery failure issue. Also noted squirrel had built
             nest under the hood with insulation. Notified dealer of all & they replaced
  11         battery which was not included in warranty that is active. Vehicle was
  12         stationary. Concerned as others having same issue and some with battery
             explosion/fire. My mom is elderly and concerned about her being stranded out
  13         and about or worse fire hazard. (ID # 11399097)
  14
        v.   NHTSA Complaint from May 9, 2019 (Joplin, MO): TL* The contact owned
  15         a 2018 Toyota RAV4. The contact stated after parking and returning to the
  16         vehicle in their garage, smoke was seen coming from the vehicle. The contact
             quickly entered the vehicle and reversed the vehicle out of the garage. The fire
  17         department was called and extinguished the fire. a police report was filed. No
  18         injuries were sustained. the vehicle was destroyed by the fire. the contact called
             Frank Fletcher Toyota (2209 S Rangeline Rd, Joplin, MO 64804 (417) 622-
  19         5447) and was informed that since the vehicle was moved they could offer no
  20         assistance. The manufacturer was not made aware of the failure. The failure
             mileage was 48,000. The vin was not available. (ID # 11206563)
  21

  22   vi.   NHTSA Complaint from April 2, 2019 (San Diego, CA): My 2018 Toyota
             RAV4 has stalled 5 times while driving on city streets in moving traffic, first
  23         time in Feb 2019 while driving home from work, in April three times while
  24         driving to work and one time while driving home from work(rush hour). all
             documented with Toyota. Occurs when I take my foot off the gas while
  25         driving, and difficulty restarting after it stalls with loss of power and
  26         sputtering. 'charging system malfunction' warning msg appeared on
             dashboard(I took photo and emailed to Toyota). I followed instructions in 2018
  27         Toyotal RAV4 owner's manual "stop the car immediately...continuing to drive
  28         the vehicle may be dangerous". Had car towed to Toyota immediately. 3

                                                - 22 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 24 of 75 Page ID #:24



   1           trouble codes were recorded P1603(engine stall), P1604 startability
   2           malfunction, and P1605(rough idling), however they were unable to determine
               root cause of stalling and refused to keep my car to do further analysis despite
   3           the fact that I told them I did not feel safe driving vehicle, and my car is still
   4           under comprehensive warranty coverage. I contacted corporate, and they
               restated dealer conclusions and would not allow me to speak to a field tech
   5           specialist. I then emailed and wrote a letter to VP sales of Toyota, Andrew
   6           Gilleland. Rep from executive office called me. I asked for Toyota to provide
               me with either transportation assistance and a no cost-to-me extended
   7           comprehensive warranty until the underlying cause is determined and without
   8           further stalling incidences, or a replacement vehicle. He refused, despite all the
               significant potentially dangerous safety issues in a vehicle with less than 9,200
   9           miles. Toyota does not appear to be concerned with reliability, peace of mind,
  10           and most of all safety. I have a case # with Toyota. I recently discovered there
               are several other reports on this site with same stalling issues as my car. (ID #
  11           11205343)
  12
       vii.    NHTSA Complaint from February 29, 2019 (Parsippany, NJ): I was driving to
  13           work around 740AM on 287 South just past RT 24. Dashboard has "4WD"
  14           warning and smoke coming out from hood. I quickly moved to the shoulder
               and fire broke out before car came to full stop, all within one minute. I barely
  15           escape the car and called police and fire dept. They came and put off the fire.
  16           There are two explosions before the fire was put off. (ID # 11183106)
  17   viii.   NHTSA Complaint from February 10, 2019 (Pine Mountain, GA): While
  18           driving the car just shut down and the code read charging system malfunction,
               we had it towed to the dealership and they erased the codes but they
  19           acknowledged they existed however they said there is nothing wrong and want
  20           us to continue driving this vehicle with no assurance it will not happen again.
               (ID # 11176121)
  21

  22    ix.    NHTSA Complaint from January 2, 2019 (Alpharetta, GA): After purchasing
               our brand-new 2018 RAV4 from authorized Toyota dealer, we were heading
  23           back home. On our way, we noticed burning smell followed by black smoke
  24           filled front side of the cabin. I quickly moved my car to the right side parking
               lot. while changing the lane I could not even see the right mirror because of
  25           the black smoke in the cabin. as soon as I parked the car and we got off the car,
  26           within a few seconds flames from the hoods were noticed I called emergency
               service (911) and to our disbelief to watch our new car burning in front of us.
  27           It was only 15 mins drive from dealer when we the incident happened. It took
  28

                                                  - 23 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 25 of 75 Page ID #:25



   1          only 10 mins to see my car was destroyed by flames. I could not get anything
   2          out from front or back seats (ID # 11164698)

   3    x.    NHTSA Complaint from October 1, 2018: While driving on Saturday morning
   4          9/29/18, I stopped at a stop light and my 2018 Toyota RAV4 lost all engine
              power while in traffic. The computer video screen showed the message
   5          "charging system failure\malfunction". I then attempted to restart the vehicle
   6          and it did not crank over, I waited a few seconds, made another attempt, the
              vehicle started. I pulled over and parked the vehicle, looked up the error
   7          message in the car manual and it instructed me that it was a serious problem
   8          and to take the vehicle immediately to the nearest Toyota dealer. I then took
              the vehicle to my local dealer, they ran a vehicle diagnostic report, they found
   9          no error messages or voltage problems with the vehicle. They offered no
  10          reason for the loss of vehicle power. The service manager stated that they could
              only diagnose the vehicle so far and that they would need "corporate" to send
  11          someone out to do further diagnostics on the black box. On 10/1/18, I opened
  12          a problem report with Toyota USA and was given a case#. (ID # 1132810)

  13   xi.    NHTSA Complaint from August 22, 2018: My RAV4 caught fire in the middle
  14          of the night while parked on the street in front of my house. it had been parked
              for 12+ hours. After burning for about 10 minutes, it exploded with a force so
  15          great that it lifted the car onto the curb, knocked over a firefighter, and
  16          damaged our boat parked 10 feet across the street. The inspector from the fire
              department determined the initial fire was from faulty electrical wiring but said
  17          he had never seen a car explode in his 25 years on the force. Toyota conducted
  18          their own investigation and agreed it was electrical but could not determine
              fault due to the severity of the damage (ID # 1121578)
  19

  20      b) 2017 Toyota RAV4
  21     i.   NHTSA Complaint from March 10, 2021: TL* The contact owned a 2017
  22          Toyota RAV4. The contact stated that after parking and exiting the vehicle,
              she noticed smoke coming from the engine then the engine caught fire. The
  23          vehicle was towed and the insurance company deemed it totaled. The contact
  24          informed the dealer Jay Wolfe Toyota of West County (14700 Manchester Rd,
              Ballwin, MO 63011) and the manufacturer of the failure. The failure mileage
  25          was 50,000. (ID # 11400228)
  26
        ii.   NHTSA Complaint from March 5, 2021 (Irmo, SC): While I was at my local
  27          dealership they let me know my battery kept coming back weak. I have also
  28

                                                 - 24 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 26 of 75 Page ID #:26



   1          noticed how my car seems to almost stall out sometimes while driving. It
   2          hasn?t but this makes me very nervous while driving (ID # 11399365)

   3   iii.   NHTSA Complaint from March 5, 2021 (West Warwick, RI): I was stopped
   4          at a red light and suddenly the battery light came on and the car shut down
              completely. I could not steer or move. After a moment I was able to start the
   5          car and proceed home. That was the only time it has happened and it occurred
   6          in October of 2020. I brought the car to my mechanic a few days later and they
              could not find a problem. Invoice is attached. (ID # 11399310)
   7

   8   iv.    NHTSA Complaint from March 2, 2021 (Cedar Hill, TX): Please see attached
              sheet for all that has happened since I purchased the car. I've had to replace the
   9          battery 2 times in 3 years as well. I have new battery and it became corroded
  10          fast. My car kept telling me there was an electrical issue and the check engine
              light would come on and all of the fails led to the transmission issues. (ID #
  11          11398650)
  12
        v.    NHTSA Complaint from August 11, 2020 (Lyons, CO): TL* The contact
  13          owned a 2017 Toyota RAV4 hybrid. the contact stated that while driving
  14          approximately 50 mph, the check engine light suddenly illuminated, warning
              messages began to display on the dash screen; before white smoke was present
  15          coming from under the hood of the vehicle. Moments later flames were coming
  16          from the engine compartment. The fire department was called to the scene and
              extinguished the flames. During the incident, the vehicle was destroyed and
  17          towed away. The cause of the failure was not determined. The manufacturer
  18          and local dealer Larry Miller Toyota (2465 48th Ct. Boulder, CO 80301) were
              notified of the incident. The failure mileage was 66,500. (ID # 11348663)
  19

  20   vi.    NHTSA Complaint from June 3, 2020 (Manvel, TX): I had own 2017 Toyota
              RAV4le for less than 3 years and less then 25000 mile, we follow the
  21          instructions to have a schedule maintenance. We have never experience any
  22          problem at all, overall it was good driving car. However, on 5/4/2020, I parked
              my car at parking lot, turned off engine. I heard gentle click click two sound,
  23          do not realized it was from my car (other people was unload stuff). I open the
  24          driver side door get ready to off my car and go. I smelled rubber burning. I
              look around and see my engine had light smoke came out from engine, then
  25          became darker smoke, and follow by fire. I called 911, they send a fire
  26          department to put off the fire for me. My Toyota RAV4 le was all burned by
              unknown reason. I do not smoke, I paid off my car and I have no financial gain
  27          to have car burn. I just want to warning other owner, it could happened to you,
  28          I was lucky to be able to work out from my burning vehicle. My car was under

                                                 - 25 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 27 of 75 Page ID #:27



   1           warranty, but Toyota dealer stated that they would not able to honor such
   2           warranty, asked me call headquarter, I tried to email but after I upload pictures
               and it was suddenly intercepted in the cloud-disappear. I am report this incident
   3           to warning others. *TR (ID # 11327143)
   4
       vii.    NHTSA Complaint from March 11, 2020 (Seattle, WA): While I was driving
   5           home from work on Thursday, March 5, 2020, I smelled smoke. I looked at
   6           the temperature on the dashboard and it showed that the temperature was a
               little below the middle line indicating the vehicle was not hot. I continued
   7           driving for a couple more blocks and continued to smell smoke so attempted
   8           to pull over into a parking lot. When I tried to pull over, the vehicle stopped
               on its own so i was half way between the street and parking lot. I saw smoke
   9           come out from under the hood of the vehicle. About two minutes later, flames
  10           started coming out from under the hood. The vehicle caught fire. (ID #
               11317639)
  11

  12   viii.   NHTSA Complaint from February 10, 2020 (Baltimore, MD): TL* The
               contact owned a 2017 Toyota RAV4. The contact stated that while her
  13           daughter was making a turn the steering wheel ceased as white smoke was seen
  14           coming from under the hood. the contact stated that the vehicle came to a stop
               as flames were seen coming from under the hood and from underneath the
  15           vehicle. the contact’s daughter was able to exit the vehicle with no injuries.
  16           The fire department was called and extinguhised the fire. A fire department
               report was filed. the contact stated was awaiting inspection by the insurance
  17           company. The manufacturer the dealership was made of aware of the failure.
  18           the vehicle failure was not diagnosed by a dealer or independent mechanic.
               The manufacturer was made aware of the failure, however no assistance was
  19           offered. the approximate failure mileage was 57,000. (ID # 11308368)
  20
        ix.    NHTSA Complaint from August 20, 2019: TL* The contact owns a 2017
  21           Toyota rav4. While driving approximately 10 mph, the vehicle stalled. in
  22           addition, the traction control and charging system malfunction indicators
               illuminated. the vehicle was able to restart and was taken to Toyota of
  23           Hollywood (6000 Hollywood Blvd., Hollywood CA, 323-498-2260) to be
  24           diagnosed. the results were unknown. The vehicle was being repaired under
               warranty. the manufacturer was not contacted. the failure mileage was 27,220.
  25           (ID # 11245340)
  26
         x.    NHTSA Complaint from June 1, 2018 (Verona, PA): I was driving home and
  27           at a red light when my RAV4 started to shake and feel as though it was going
  28           to stall out. Everything shut down and I was unable to move. I received the

                                                  - 26 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 28 of 75 Page ID #:28



   1          following error on our display, "charging system malfunction". After a few
   2          seconds I was able to turn my vehicle on and proceed through the intersection.
              Approximately one minute later it started to stutter again. I was able to make
   3          it to my driveway before it turned off and lost power. I informed my husband
   4          what had happened and he took the vehicle out to see if the same error would
              occur. Within five minutes into his drive the vehicle shut off. We had it towed
   5          to our Toyota dealership, as we just purchased this RAV4 brand new nine
   6          months ago. The service department conducted multiple tests and informed us
              that everything was fine. It is a little unnerving to know that the vehicle I drive
   7          could completely turn off, potentially on a busy highway. The risk for serious
   8          injury or death, to me or my family, is high if this occurs. Again, to recap, the
              vehicle shut down while stopped at a red light and also when it was in motion.
   9          (ID # 1100181)
  10
          c) 2016 Toyota RAV4
  11

  12     i.   NHTSA Complaint from March 9, 2021 (Lakewood, NJ): While driving on a
              local road I started to lose electrical power. At first I lost power steering and
  13          shortly after the heat stopped working and all the lights on the dashboard lit
  14          up. When I brought the car to be diagnosed the fuse box had been burned and
              wires melted and there was smoke indicating there had been a fire around the
  15          fuse/electrical area (ID # 11399953)
  16
        ii.   NHTSA Complaint from March 3, 2021 (San Antonio, TX): My brand new
  17          car caught fire in the front while it was parked outside a restaurant. I came
  18          outside to leave and it was towed away. The car was totaled from the fire. I
              saw the RAV4 investigation is happening and wanted to make sure you had
  19          my report included. the fire happened in the front left (as it was stated in the
  20          article other cars). I can send you additional details if needed but everything is
              matching up with the other incidents. it was a brand new car which is why it
  21          was such a strange event. (ID # 11398858)
  22
       iii.   NHTSA Complaint from March 2, 2021 (Stafford, VA): TL* The contact
  23          owned a 2016 Toyota RAV4. while her husband was making a right turn at 30
  24          mph, the vehicle abruptly shut off without warning; however, her husband was
              able to restart the vehicle upon depression of the accelerator pedal. as they
  25          continued to drive, the failure occurred two more times and after the third
  26          failure, a blackish smoke began to emit from underneath the front passenger
              side of the hood. The contact's husband was able to exit the vehicle and
  27          extinguish the fire with a water bottle. The authorities were called to the scene,
  28          and the fire department removed the battery from the vehicle. a fire and police

                                                  - 27 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 29 of 75 Page ID #:29



   1          report were filed; no injuries were reported. due to the failure, the vehicle was
   2          towed to Sheehy Toyota of StafToyota(95 Garrisonville Rd, StafToyota, VA
              22554) where they initially gave the contact an estimate to replace the vehicle
   3          parts in order to check if the vehicle was still operable. Due to the high cost of
   4          the repair, her insurance company deemed the vehicle total loss and was
              destroyed. The manufacturer had yet to be notified of the failure. the vehicle
   5          had been destroyed. the failure mileage was 44,156. (ID # 11398767)
   6
       iv.    NHTSA Complaint from October 3, 2017 (Houston, TX): I was driving on the
   7          highway and smoke began to fill my vehicle. I pulled over and my vehicle
   8          caught fire. Unsure of the cause. (ID # 11031632)

   9      d) 2015 Toyota RAV4
  10
         i.   NHTSA Complaint from March 17, 2021 (Venice, FL): The vehicle stalled
  11          while i was driving on a highway at approximately 55 mph. I had been driving
  12          for 15 minutes. I lost power at the dashboard, lost power steering, and the
              engine stopped running. I coasted to a side street and stopped the car. I opened
  13          the hood, and discovered a fire in the engine compartment. The battery cable
  14          closest to the engine was on fire, and had melted one corner of the battery. A
              passerby helped extinguish the fire, and the fire department was called to
  15          inspect and make sure the fire was out. Earlier that day, the vehicle stalled in
  16          the same way while driving approximately 5 mph in a parking lot, but the
              power came back in a few seconds. Immediately preceding that was a 1-hour
  17          drive at interstate highway speeds with no troubles. (ID # 11403613)
  18
        ii.   NHTSA Complaint from September 29, 2020 (Westminster, CA): The car was
  19          running on the street in the city when it suddenly stopped, fire and smoke rose
  20          from the battery’s side. After extinguishing the fire, the vehicle could not
              move, and had to call the tow truck to the repair shop. I have witnesses. (ID #
  21          11398820)
  22
       iii.   NHTSA Complaint from March 3, 2020 (Rockville, MD): Shortly after driving
  23          with no issues, the parked car started to smoke from underneath the hood.
  24          within seconds, a large fire had started which completely consumed the car
              and also spread to my wife's car and the house's carport. Insurance investigator
  25          informed us that the fire likely started in/near the engine towards the drivers
  26          side based on where the hottest parts of the fire appeared to have been.
              however, no conclusive determination was made regarding the cause. The car
  27          was in good condition and had not had any maintenance work performed on it
  28          recently. There were also no signs of intrusion by rodents or other animals.

                                                 - 28 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 30 of 75 Page ID #:30



   1          This happened with no warning. I've also since learned this had happened only
   2          one month before to the parents of one of our childrens' friends. They also had
              a RAV4, although not the same model year (i believe it was a 2013). I have
   3          also seen many other reports while researching this issue. If there is a defect
   4          or design flaw contributing to these fires, it should be addressed quickly! (ID
              # 11315799)
   5

   6   iv.    NHTSA Complaint from February25, 2020 (Rutledge, TN): I was driving on
              the interstate entrance ramp when the battery died but then i was able to start
   7          it back and drove just a short distance when the hood started smoking. I pulled
   8          over and turned the motor off and raised the hood, and the battery was on fire.
              the battery and electrical system burned. (ID # 11311546)
   9

  10    v.    NHTSA Complaint from August 27, 2019 (Yonkers, NY): I drove for a few
              seconds, less than a block out of a parking lot, onto a local street, when my
  11          2015 RAV4 suddenly shut down and smoke starting coming out from under
  12          the hood. I turned the steering wheel to roll to the side of the road and get out
              of the way of traffic, and got out of the car to walk far away. I saw flames
  13          under the front of the car and called 911. (ID # 11246595)
  14
       vi.    NHTSA Complaint from October 7, 2018 (McKinney, TX): Car stalled so I
  15          pulled over. There was smoking under the hood. Within minutes it turned into
  16          a big fire. Fire department had to be called. (ID # 1113884)
  17      e) 2014 Toyota RAV4
  18
         i.   NHTSA Complaint from April 7, 2021 (Gnadenhutten, OH): On March 20,
  19          my 2014 Toyota RAV4 caught fire. It was parked in my garage and had not
  20          been moved for at least 24 hours. The car fire caught the rafters in my attached
              garage and then caught the rest of my home on fire. (ID #11406924)
  21

  22    ii.   NHTSA Complaint from March 24, 2021 (Park City, UT): While I was driving
              in Capitol Reef National Park on a well graded and fully maintained dirt road,
  23          all the lights in my dash started flickering, and then my cars engine shut down.
  24          It felt like I was driving / coasting in neutral. I pulled over and put the car in
              park, then smoke started coming from beneath the hood. I got out of the car. It
  25          was a little smoke, then more, and then subsided to being barley noticeable
  26          after a couple of minutes. After it subsided, I got back in the car to try to start
              it, hoping it was an overheated engine and I might get the car to turn over. It
  27          would not start. I called a tow truck. Shortly after that, I noticed a hissing noise
  28          coming from beneath the hood, saw a liquid dripping beneath the the front left

                                                  - 29 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 31 of 75 Page ID #:31



   1          (drivers side) part of the car. I also saw a small flame. I called 911 to report
   2          that my car was on fire. Within 10-15 minutes, the car was completely engulfed
              in flames. The park ranger, sheriff, and fire department showed up shortly after
   3          that. A charred car frame is essentially what's left. (ID # 11404722)
   4
       iii.   NHTSA Complaint from March 2, 2021 (Glennallen, AK): Over the past three
   5          months, the electrical system will restart while I'm driving, usually when
   6          flicking on my brights. I got the car checked and the mechanics stated it
              probably was from the build up on the battery. There were a couple days when
   7          the battery was completely dead. Thanks for any advice. (ID # 11398781)
   8
       iv.    NHTSA Complaint from January 22, 2021 (Ponte Vedra Beach, FL): TL* the
   9          contact owned a 2014 Toyota RAV4. The contact stated while driving
  10          approximately 5 mph, the vehicle caught on fire coming in the driver's side
              engine compartment. the fire department was contacted and arrived at the
  11          scene and extinguished the fire. the vehicle was towed to independent
  12          mechanic where it was deemed a total loss. Upon investigation, the contact
              associated the failure with NHTSA campaign number: 15v011000 (trailer
  13          hitches, exterior lighting) however, the vin was not included. The
  14          manufacturer was not informed of the failure. The failure mileage was
              approximately 51,000. (ID # 11394683)
  15

  16      f) 2013 Toyota RAV4
  17     i.   NHTSA Complaint from May 1, 2021 (Canton, MA): The car was parked and
  18          off. The engine compartment burst into flames. Firefighters had to extinguish.
              Car is a total loss. (ID # 114723)
  19

  20    ii.   NHTSA Complaint from April 7, 2021: TL* The contact owns a 2013 Toyota
              RAV-4. The contact stated the while the vehicle was parked, the contact stated
  21          they noticed smoke coming from underneath the hood from the engine. The
  22          contact got out the vehicle and called 911. The vehicle engulfed in flames and
              no one was injured during the fire. The fire department was notified and
  23          extinguished the fire. a fire department report was filed. There was no warning
  24          light illuminated. The vehicle was towed to a tow yard. The vehicle was not
              inspected or diagnosed by insurance company. The manufacturer was not
  25          made aware of the failure. The failure mileage was 75,000. (ID # 11406921)
  26
       iii.   NHTSA Complaint from December 7, 2020: Vehicle was parked in parking
  27          lot, ignition turned off. Left car for approximately 1-2 minutes, returned to
  28          parking lot to find vehicle had caught fire. Fire appeared to originate in front

                                                 - 30 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 32 of 75 Page ID #:32



   1           of vehicle. Fire department was called and fire extinguished. Most of damage
   2           done to front of vehicle and passenger compartment. Vehicle destroyed. (ID #
               11378273)
   3

   4   iv.     NHTSA Complaint from March 10, 2016: The engine started on fire under
               normal driving conditions. The car was not involved in any accident. The
   5           RAV4 Limited was totaled. It was less than 3 years old and had 17,500 miles
   6           on it. The care was serviced regularly by Toyota. The last service was about 4
               months prior to the fire. Toyota has not honored their 3YR/36,000 mile
   7           warranty coverage on the car. Toyota has not offered a replacement car, rental
   8           or anything. Every time we call our Toyota case manager or legal department
               managers, we have to leave a message and they never return our calls. (ID #
   9           10860544)
  10           104. Toyota failed to disclose the Battery Defect. As a result, Toyota has
  11   caused RAV4 drivers to spend money and time at its dealerships or other third-party
  12   repair facilities and/or take other remedial measure related to the Battery Defect in
  13   the Class Vehicles.
  14           105. As evidenced by the voluminous consumer complaints made to
  15   NHTSA and posted to online forums, Toyota was put on sufficient notice regarding
  16   sudden loss of vehicle power, stalling, smoke, and fire.
  17           106. The existence of the Battery Defect is a material fact that a reasonable
  18   consumer would consider when deciding whether to purchase or lease a Class
  19   Vehicle. Had Plaintiffs and other Class Members known of the Battery Defect, they
  20   would have paid less for the Class Vehicles or would not have purchased or leased
  21   them.
  22           107. Reasonable consumers, like Plaintiffs, reasonably expect that a
  23   vehicle’s battery is safe, will function in a manner that will not pose a safety risk,
  24   and are free of defects, all of which were not true with respect to the batteries in the
  25   Class Vehicles. They also expected that the Class Vehicles would be fit for their
  26   ordinary purposes and would confirm to the promises and affirmations on their
  27   window stickers and in Toyota marketing materials, which they could not due to the
  28   Battery Defect. Plaintiffs and Class Members further reasonably expected that

                                                 - 31 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 33 of 75 Page ID #:33



   1   Toyota would not sell or lease vehicles with a known safety defect such as the
   2   Battery Defect, and would disclose any such defects to its consumers when it learns
   3   of them. They did not expect Toyota to fail to disclose the Battery Defect to them
   4   and to continually deny it.
   5         C. Toyota Has Actively Concealed the Battery Defect
   6         108. Despite knowing of the existence of the Battery Defect, Toyota
   7   continues to conceal the existence and nature of the defect from Plaintiffs and Class
   8   Members and failed to issue a Technical Tip or TSB to its dealerships informing
   9   them that they should acknowledge the problem and reveal it to prospective buyers.
  10         109. Nor has Toyota informed potential purchasers and lessees of the
  11   Battery Defect and its corresponding safety risk.
  12         110. Specifically, Toyota failed to disclose or actively concealed at and after
  13   the time of purchase, lease, or repair:
  14         a.     any and all known material defects or material nonconformity of the
  15                Class Vehicles, including the defects pertaining to the battery;
  16         b.     that the Class Vehicles, including the batteries, were unsafe, not in good
  17                in working order, not merchantable, defective, and not fit for their
  18                intended or particular purposes; and
  19         c.     that the Class Vehicles and the Batteries were defective, despite the fact
  20                that Toyota learned of such defects before it placed the Class Vehicles
  21                in the stream of commerce.
  22         111. Defendants have deprived Class Members of the benefit of their bargain,
  23   exposed them all to a dangerous safety Defect, and caused them to expend money at
  24   their dealerships and/or be unable to drive their vehicles for long stretches of time
  25   while they are being constantly repaired or completely lose the use of their vehicles
  26   if destroyed by fire.
  27

  28

                                                 - 32 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 34 of 75 Page ID #:34



   1           112. Moreover, when vehicles are brought to Defendants’ dealers for repair,
   2   Class Members are provided with ineffective repairs in which one defective Battery
   3   is replaced with another defective Battery.
   4           113. As a result, Class Members continue to experience the Battery Defect
   5   despite having repairs. Because many Class Members, like Plaintiffs, are current
   6   owners or lessees who rely on their vehicles on a daily basis, compensation for
   7   repairs, related expenses (e.g. towing), and diminution in value is not sufficient. A
   8   remedial scheme which also makes available a fix and/or warranty extension is
   9   necessary to make Class Members whole.
  10           114. Defendants have not recalled all the Class Vehicles to repair the Battery
  11   Defect, have not offered to its customers a free suitable repair or free replacement of
  12   parts related to the Battery Defect, under the recall or otherwise, and have not
  13   reimbursed all Class Vehicle owners and leaseholders who incurred costs for repairs
  14   related to the Battery Defect.
  15           115. Class Members have not received the value for which they bargained
  16   when they purchased or leased the Class Vehicles.
  17           116. As a result of the Battery Defect, the value of the Class Vehicles has
  18   diminished, including without limitation, the resale value of the Class Vehicles.
  19           117. The existence of the Battery Defect is a material fact that a reasonable
  20   consumer would consider when deciding whether to purchase or lease a Class
  21   Vehicle. Whether a vehicle’s battery can operate as expected is material safety
  22   concern. Had Plaintiffs and other Class Members known of the Battery Defect, they
  23   would have paid less for the Class Vehicles or would not have purchased or leased
  24   them.
  25           D. The Agency Relationship Between Toyota Motor Sales, U.S.A., Inc.,
  26                 and its Network of Authorized Dealerships
  27           87.     In order to sell vehicles to the general public, TMS enters into
  28   agreements with its nationwide network of authorized dealerships to engage in retail

                                                 - 33 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 35 of 75 Page ID #:35



   1   sales with consumers such as Plaintiffs. In return for the exclusive right to sell new,
   2   TMS-branded vehicles, the authorized dealerships are also permitted under these
   3   agreements with TMS to service and repair these vehicles under the warranties TMS
   4   provides directly to consumers who purchased new vehicles from the authorized
   5   dealerships. Accordingly, TMS’s authorized dealerships are TMS’s agents, and the
   6   consumers who purchase or lease TMS vehicles are the third-party beneficiaries of
   7   these dealership agreements, which allow the consumers to purchase and service their
   8   TMS vehicles locally. Because Plaintiffs and members of the Class there are third-
   9   party beneficiaries of the dealership agreements which create the implied warranty,
  10   they may avail themselves of the implied warranty. This is true because third-party
  11   beneficiaries to contracts between other parties that create an implied warranty of
  12   merchantability may avail themselves of the implied warranty. See In re Toyota
  13   Motor Corp. Unintended Acceleration Mktg., Sales Practices, & Prod. Liab. Litig.,
  14   754 F. Supp. 2d 1145, 1185 (C.D. Cal. 2010).
  15         98.    Further, Plaintiffs and each of the members of the Class are the intended
  16   beneficiaries of TMS’s express and implied warranties. The dealers were not
  17   intended to be the ultimate consumers of the Class Vehicles, and they have no rights
  18   under the warranty agreements provided by TMS. TMS’s warranties were designed
  19   for and intended to benefit the consumers only. The consumers are the true intended
  20   beneficiaries of TMS’s express and implied warranties, and the consumers may
  21   therefore avail themselves of those warranties.
  22         99.    TMS issued the express warranty to the Plaintiffs and the Class
  23   members. TMS also developed and disseminated the owner’s manual and warranty
  24   booklets, advertisements, and other promotional materials relating to the Class
  25   Vehicles. TMS also is responsible for the content of the Monroney Stickers on TMS-
  26   branded vehicles. Because TMS issues the express warranty directly to the
  27   consumers, the consumers are in direct privity with TMS with respect to the
  28   warranties

                                                - 34 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 36 of 75 Page ID #:36



   1         100. In promoting, selling, and repairing its defective vehicles, TMS acts
   2   through numerous authorized dealers who act, and represent themselves to the public,
   3   as exclusive TMS representatives and agents. That the dealers act as TMS’s agents
   4   is demonstrated by the following facts:
   5            a. The authorized Toyota dealerships complete all service and repair
   6               according to TMS’s instructions, which TMS issues to its authorized
   7               dealerships through service manuals, technical service bulletins
   8               (“TSBs”), technical tips (“TT”), and other documents;
   9            b. Consumers are able to receive services under TMS’s issued New
  10               Vehicle Limited Warranty only at TMS’s authorized dealerships, and
  11               they are able to receive these services because of the agreements
  12               between TMS and the authorized dealers. These agreements provide
  13               TMS with a significant amount of control over the actions of the
  14               authorized dealerships;
  15            c. The warranties provided by TMS for the defective vehicles direct
  16               consumers to take their vehicles to authorized dealerships for repairs or
  17               services;
  18            d. TMS dictates the nature and terms of the purchase contracts entered into
  19               between its authorized dealers and consumers;
  20            e. TMS controls the way in which its authorized dealers can respond to
  21               complaints and inquiries concerning defective vehicles, and the
  22               dealerships are able to perform repairs under warranty only with TMS’s
  23               authorization;
  24            f. TMS has entered into agreements and understandings with its
  25               authorized dealers pursuant to which it authorizes and exercises
  26               substantial control over the operations of its dealers and the dealers'
  27               interaction with the public; and
  28

                                                 - 35 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 37 of 75 Page ID #:37



   1             g. TMS implemented its express and implied warranties as they relate to
   2                the defects alleged herein by instructing authorized TMS dealerships to
   3                address complaints of the Defect by prescribing and implementing the
   4                relevant TSBs cited herein.
   5         101. Indeed, Toyota’s warranty booklets make it abundantly clear that
   6   Toyota’s authorized dealerships are Toyota’s agents for vehicle sales and service.
   7   The booklets, which are plainly written for the consumers, not the dealerships, tell
   8   the consumers repeatedly to seek repairs and assistance at its “authorized
   9   dealerships.” For example, at the outset, Toyota notifies Plaintiffs and class members
  10   in the warranty booklet that coverage applies only to vehicles “originally sold by an
  11   authorized dealer” and that “[t]he decision whether a part would be repaired or
  12   replaced will be made by the servicing Toyota dealership and/or Toyota.”
  13   Further, the booklets state “Both Toyota and your Toyota dealer are dedicated to
  14   serving your automotive needs.” The booklets direct Plaintiffs and class members,
  15   should they have a problem or concern, to first “discuss the situation with a dealership
  16   manager, such as the service manager or customer relations manager. In most cases,
  17   a satisfactory solution can be reached at this step.” Toyota than directs Plaintiffs and
  18   class members: “If the dealership does not address your concern to your satisfaction,
  19   to “call the Toyota Customer Experience Center” and notify Toyota of the VIN
  20   number, the mileage, and “the name of your Toyota dealership.” Then, “A Toyota
  21   customer relations representative will assist you in working with the dealership to
  22   find a satisfactory solution.”
  23         102. Additionally, the transportation assistance component of the New
  24   Vehicle Limited Warranty, which provides transportation assistance if the vehicle
  25   must be kept overnight for warranty-covered repairs, applies only to vehicles “sold
  26   and serviced by authorized Toyota dealerships…”
  27         103. Accordingly, as the above paragraphs demonstrate, the authorized
  28   dealerships are agents of TMS. Plaintiffs and each of the members of the Class have

                                                  - 36 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 38 of 75 Page ID #:38



   1   had sufficient direct dealings with either TMS or its agent dealerships to establish
   2   privity of contract between TMS, on one hand, and Plaintiffs and each of the
   3   members of the Class, on the other hand. This establishes privity with respect to the
   4   express and implied warranty between Plaintiffs and TMS.
   5          E. Tolling of the Statute of Limitations
   6   Discovery Rule Tolling
   7          104. Plaintiffs and Class Members could not have discovered through the
   8   exercise of reasonable diligence that their Class Vehicles were defective within the
   9   time period of any applicable statutes of limitation.
  10          105. Among other things, neither Plaintiffs nor the other Class Members
  11   knew or could have known that the Class Vehicles are equipped with 12V Batteries
  12   with the Battery Defect, which causes B+ terminal shorts, resulting in sudden loss
  13   of vehicle power, stalling, smoke, and fire.
  14          106. Further, Plaintiffs and Class Members had no knowledge of the Defect
  15   and it occurred in a part of the vehicle that was not visible to consumers. Toyota
  16   attempted to squelch public recognition of the Battery Defect by failing to remedy
  17   the Battery Defect or reimburse Class Members. Accordingly, any applicable statute
  18   of limitation is tolled.
  19   Fraudulent Concealment Tolling
  20          107. Throughout the time period relevant to this action, Toyota concealed
  21   from and failed to disclose to Plaintiffs and the other Class Members vital
  22   information about the Battery Defect described herein.
  23          108. Toyota kept Plaintiffs and the other Class Members ignorant of vital
  24   information essential to the pursuit of their claims. As a result, neither Plaintiffs nor
  25   the other Class Members could have discovered the Defect, even upon reasonable
  26   exercise of diligence.
  27          109. Throughout the Class Period, Toyota has been aware that the Batteries
  28   it designed, manufactured, and installed in the Class Vehicles contained the Battery

                                                  - 37 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 39 of 75 Page ID #:39



   1   Defect, resulting in loss of vehicle power, stalling, smoke, and fire, placing Plaintiffs
   2   and other drivers in unsafe situations.
   3         110. Despite its knowledge of the Defect, Toyota failed to disclose and
   4   concealed, and continues to conceal, this critical information from Plaintiffs and the
   5   other Class Members, even though, at any point in time, it could have disclosed the
   6   Battery Defect through individual correspondence, media release, a recall, or by
   7   other means.
   8         111. Plaintiffs and the other Class Members justifiably relied on Toyota to
   9   disclose the Battery Defect in the Class Vehicles that they purchased or leased,
  10   because the Defect was hidden and not discoverable through reasonable efforts by
  11   Plaintiffs and the other Class Members.
  12         112. Thus, the running of all applicable statutes of limitation have been
  13   suspended with respect to any claims that Plaintiffs and the other Class Members
  14   have sustained as a result of the Defect, by virtue of the fraudulent concealment
  15   doctrine.
  16   Estoppel
  17         113. Toyota was under a continuous duty to disclose to Plaintiffs and the
  18   other Class Members the true character, quality, and nature of the unsafe and
  19   defective Batteries.
  20         114. Toyota knowingly concealed the true nature, quality, and character of
  21   the defective Batteries from consumers.
  22         115. Based on the foregoing, Toyota is estopped from relying on any statutes
  23   of limitations in defense of this action.
  24         F. CLASS ACTION ALLEGATIONS
  25         116. Plaintiffs bring this lawsuit as a class action on behalf of themselves
  26   and all others similarly situated pursuant to Federal Rules of Civil Procedure 23(a),
  27   (b)(2), and/or (b)(3). This action satisfies the numerosity, commonality, typicality,
  28   adequacy, predominance, and superiority requirements of Rule 23.

                                                   - 38 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 40 of 75 Page ID #:40



   1         117. The Class and Sub-Class are defined as:
   2         Class: All individuals in the United States who purchased or leased a Class
   3         Vehicle.
   4         Florida Sub-Class: All Class Members who reside in or purchased or leased
   5         their Class Vehicle in the State of Florida.
   6         Illinois Sub-Class: All Class Members who reside in or purchased or leased
   7         their Class Vehicle in the State of Illinois.
   8         New Hampshire Sub-Class: All Class Members who reside in or purchased
   9         or leased their Class Vehicle in the State of New Hampshire.
  10         Missouri Sub-Class: All Class Members who reside in or leased their Class
  11         Vehicle in the State of Missouri.
  12         118. Excluded from the Class and Sub-Classes are: (1) Defendants, any
  13   entity or division in which Defendants has a controlling interest, and their legal
  14   representatives, officers, directors, assigns, and successors; (2) the Judge to whom
  15   this case is assigned and the Judge’s staff; (3) any Judge sitting in the presiding state
  16   and/or federal court system who may hear an appeal of any judgment entered; and
  17   (4) those persons who have suffered personal injuries as a result of the facts alleged
  18   herein.
  19         119. Plaintiffs reserves the right to amend or modify the Class and Sub-Class
  20   definitions after they have had an opportunity to conduct discovery.
  21         120. Numerosity: Fed. R. Civ. P. 23(a)(1). Although the exact number of
  22   Class Members is uncertain and can only be ascertained through appropriate
  23   discovery, that discovery will show that, tens of thousands of Class Vehicles have
  24   sold in the United States, and thousands within California. The number is great
  25   enough such that joinder is impracticable. The disposition of the claims of these
  26   Class Members in a single action will provide substantial benefits to all parties and
  27   to the Court. The Class Members are readily identifiable from information and
  28

                                                  - 39 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 41 of 75 Page ID #:41



   1   records in Defendants’ possession, custody, or control, as well as from records kept
   2   by the Department of Motor Vehicles.
   3         121. Commonality: Fed. R. Civ. P. (b)(3). There are numerous questions of
   4   law and fact common to the Class, which predominate over any questions affecting
   5   only individual Class Members. These common questions of law and fact include,
   6   without limitation:
   7         a.     whether the Class Vehicles and their Batteries are defectively designed
   8   or manufactured such that they are not suitable for their intended use;
   9         b.     whether the fact that the Class Vehicles suffer from the Battery Defect
  10   would be considered material to a reasonable consumer;
  11         c.     whether, as a result of Toyota’s concealment or failure to disclose
  12   material facts, Plaintiffs and Class Members acted to their detriment by purchasing
  13   Class Vehicles manufactured by Toyota;
  14         d.     whether Toyota was aware of the Battery Defect;
  15         e.     whether the Battery Defect constitutes an unreasonable safety risk;
  16         f.     whether Plaintiffs and the other Class Members are entitled to equitable
  17   relief, including a preliminary and/or permanent injunction;
  18         g.     whether Defendants should be declared financially responsible for
  19   notifying the Class Members of problems with the Class Vehicles and for the costs
  20   and expenses of repairing and replacing the defective batteries;
  21         h.     whether Toyota breached its express and/or implied warranties with
  22   respect to the Class Vehicles;
  23         i.     whether Toyota violated consumer protection laws for failing to notify
  24   Plaintiffs and Class Members about the Battery Defect;
  25         j.     whether Toyota has a duty to disclose the defective nature of the Class
  26   Vehicles and the Battery Defect to Plaintiffs and Class Members;
  27         k.     whether Plaintiffs and Class Members are entitled to equitable relief,
  28   including but not limited to a preliminary and/or permanent injunction;

                                                - 40 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 42 of 75 Page ID #:42



   1         l.     whether Toyota violated the Magnusson-Moss Warranty Act when it
   2   sold Class Vehicles with the Battery Defect to consumers; and
   3         m.     whether damages, restitution, equitable, injunctive, compulsory or other
   4   relief are warranted.
   5         122. Typicality: Fed. R. Civ. P. 23(a)(2). Plaintiffs’ claims are typical of
   6   the claims of the Class in that Plaintiffs, like all Class Members, purchased or leased
   7   a Class Vehicle designed, manufactured, and distributed by Toyota. The
   8   representative Plaintiffs, like all Class Members, have been damaged by Defendants’
   9   misconduct in that they have incurred or will incur the cost of repairing or replacing
  10   their vehicles due to the Battery Defect. Furthermore, the factual bases of Toyota’s
  11   misconduct are common to all Class Members and represent a common thread
  12   resulting in injury to the Class.
  13         123. Adequate Representation: Plaintiffs will fairly and adequately protect
  14   the interests of Class Members. Plaintiffs has retained attorneys experienced in the
  15   prosecution of class actions, including consumer and product defect class actions,
  16   and Plaintiffs intends to prosecute this action vigorously.
  17         124. Predominance and Superiority: Plaintiffs and Class Members have all
  18   suffered and will continue to suffer harm and damages as a result of Toyota’s
  19   unlawful and wrongful conduct. A class action is superior to other available
  20   methods for the fair and efficient adjudication of the controversy. Absent a class
  21   action, Class Members would likely find the cost of litigating their claims
  22   prohibitively high and would therefore have no effective remedy at law. Because of
  23   the relatively small size of Class Members’ individual claims, it is likely that few
  24   Class Members could afford to seek legal redress for Toyota’s misconduct. Absent
  25   a class action, Class Members will continue to incur damages, and Toyota’s
  26   misconduct will continue without remedy. Class treatment of common questions of
  27   law and fact would also be a superior method to multiple individual actions or
  28

                                                 - 41 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 43 of 75 Page ID #:43



   1   piecemeal litigation in that class treatment will conserve the resources of the courts
   2   and the litigants and will promote consistency and efficiency of adjudication.
   3                              V.    CAUSES OF ACTION
   4                               FIRST CAUSE OF ACTION
                   VIOLATION OF MAGNUSON-MOSS WARRANTY ACT
   5                                  (15 U.S.C. § 2301, et seq.)
            (Plaintiffs, individually, and on behalf of the Class against all Defendants)
   6

   7         125. Plaintiffs incorporate by reference and realleges the preceding
   8   paragraphs as if fully set forth herein.
   9         126. Plaintiffs bring this cause of action for themselves and on behalf of the
  10   Class against all Defendants.
  11         127. This Court has jurisdiction to decide claims brought under 15 U.S.C.
  12   § 2301 by virtue of 28 U.S.C. §§ 1332(a) and (d).
  13         128. Plaintiffs and Class Members are “consumers” within the meaning of
  14   15 U.S.C. § 2301(6).
  15         129. Toyota is a “supplier” and “warrantor” within the meaning of 15 U.S.C.
  16   § 2301(6).
  17         130. The Class Vehicles are “consumer products” within the meaning of 15
  18   U.S.C. § 2301(6).
  19         131. 15 U.S.C. § 2301(d)(1) provides a cause of action for any consumer
  20   who is damaged by the failure of a warrantor to comply with a written warranty.
  21         132. Toyota’s express warranties are each a “written warranty” within the
  22   meaning of 15 U.S.C. § 2301(6).
  23         133. As discussed herein, Toyota extended a three-year/36,000-mile New
  24   Vehicle Limited Warranty with the purchase or lease of the Class Vehicles, thereby
  25   warranting to repair or replace any part defective in material or workmanship at no
  26   cost to the owner or lessee.
  27         134. Toyota breached each of these express warranties by:
  28

                                                  - 42 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 44 of 75 Page ID #:44



   1                a. Selling and leasing Class Vehicles with batteries that were defective
   2                    in material and/or workmanship, requiring repair or replacement
   3                    within the warranty period; and
   4                b. refusing and/or failing to honor the express warranties by repairing
   5                    or replacing, free of charge, any defective component parts.
   6         135. Toyota’s breach of express warranty has deprived Plaintiffs and Class
   7   Members of the benefit of their bargain.
   8         136. The matter in controversy exceeds the sum or value of $5,000,000.00
   9   exclusive of interest and costs, and there are over 100 Class Members.
  10         137. Toyota has been afforded a reasonable opportunity to cure its breach of
  11   written warranties, including when Toyota consumers brought their vehicles in for
  12   diagnosis and repair of the Battery Defect.
  13         138. As a direct and proximate cause of Toyota’s breach of written
  14   warranties, Plaintiffs and Class Members sustained damages and other losses in an
  15   amount to be determined at trial. Toyota’s conduct damaged Plaintiffs and Class
  16   Members, who are entitled to recover actual damages, consequential damages,
  17   specific performance, diminution of value, costs, including statutory attorneys’ fees
  18   and/or other relief as appropriate.
  19                            SECOND CAUSE OF ACTION
              FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT,
  20                              (Fla. Stat. § 501.201, et seq.)
        (Plaintiff Guevara individually, and on behalf of the Florida Sub-class against all
  21
                                           Defendants)
  22
             139. Plaintiffs incorporates by reference and realleges the preceding
  23
       paragraphs as if fully set forth herein.
  24
             140. Plaintiff Guevara (“Florida Plaintiff”) brings this cause of action
  25
       individually and on behalf of the Florida Sub-class against all Defendants.
  26

  27

  28

                                                  - 43 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 45 of 75 Page ID #:45



   1         141. Florida      Plaintiff    and    the      Florida   Sub-Class        Members   are
   2   “consumers[s]” under the Florida Deceptive and Unfair Trade Practices Act
   3   (“FDUPTA”), Fla. Stat. § 501.203(7).
   4         142. Toyota engaged in “trade or commerce” in Florida within the meaning
   5
       of the FDUPTA. See Fla. Stat. § 501.203(8).
   6
             143. The      FDUPTA          prohibits     “[u]nfair    methods     of    competition,
   7
       unconscionable acts or practices, and unfair or deceptive acts or practices in the
   8
       conduct of any trade or commerce.” Fla. Stat. § 501.204(1).
   9
             144. Toyota engaged in deceptive trade practices in violation of the
  10
       FDUPTA by failing to disclose and actively concealing the dangers and risks posed
  11

  12   by the Class Vehicles and/or the defective batteries installed in them. Toyota’s

  13   deceptive business practices include: (i) representing that its vehicles had
  14   characteristics, uses, or benefits which they do not have; (ii) advertising its goods
  15   with intent not to sell them as advertised; (iii) representing that its vehicles are of a
  16   particular standard, quality, or grade when they are not; (iv) representing that a
  17   transaction conferred or involved rights, remedies, or obligations which they do not;
  18
       and (v) representing that its goods have been supplied in accordance with a previous
  19
       representation when they have not.
  20
             145. Toyota owed Florida Plaintiff and Florida Sub-Class Members a duty
  21
       to disclose the true safety and reliability of the Class Vehicles and/or the defective
  22
       batteries installed in them because Toyota: (a) possessed exclusive knowledge of the
  23
       dangers and risks posed by the foregoing; (b) intentionally concealed the foregoing
  24

  25   from Plaintiff; and/or (c) made incomplete representations about the safety and

  26   reliability of the foregoing generally, while withholding material facts from Florida
  27   Plaintiff and Florida Sub-Class Members that contradicted these representations.
  28

                                                   - 44 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 46 of 75 Page ID #:46



   1         146. Toyota’s failure to disclose and active concealment of the dangers and
   2   risks posed by the defective batteries in Class Vehicles were material to Florida
   3   Plaintiff and Florida Sub-Class Members. A vehicle made by a reputable
   4   manufacturer of safe vehicles is worth more than an otherwise comparable vehicle
   5
       made by a disreputable manufacturer of unsafe vehicles that conceals defects rather
   6
       than promptly remedies them.
   7
             147. Florida Plaintiff and Florida Sub-Class Members suffered ascertainable
   8
       loss caused by Toyota’s misrepresentations and failure to disclose material
   9
       information. Had they been aware of the defective batteries installed in the Class
  10
       Vehicles, Florida Plaintiff and Florida Sub-Class Members either would have paid
  11

  12   less for their vehicles or would not have purchased or leased them at all. Florida

  13   Plaintiff and Florida Sub-Class Members did not receive the benefit of their bargain
  14   as a result of Toyota’s misconduct.
  15         148. Toyota knew or should have known that its conduct violated the
  16   FDUPTA.
  17         149. Toyota’s violations present a continuing risk to Florida Plaintiff, the
  18
       Florida Sub-Class, as well as to the general public. Toyota’s unlawful acts and
  19
       practices complained of herein affect the public interest.
  20
             150. As a direct and proximate result of Toyota’s violations of the FDUPTA,
  21
       Florida Plaintiff and Florida Sub-Class Members have suffered injury-in-fact and/or
  22
       actual damages.
  23
             151. Florida Plaintiff and the Florida Sub-Class Members seek, inter alia,
  24

  25   actual damages in an amount to be determined at trial, reasonable attorneys’ fees;

  26   and any other just and proper relief available under the FDUPTA. Because Toyota
  27   acted with willful and conscious disregard of the rights and safety of others, Toyota’s
  28   conduct constitutes malice, oppression, and fraud warranting punitive damages.

                                                 - 45 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 47 of 75 Page ID #:47



   1
                                 THIRD CAUSE OF ACTION
   2                        BREACH OF EXPRESS WARRANTY
                               (FLA. STAT.§§ 672.313 and 680.21)
   3     (Plaintiff Guevara individually, and on behalf of the Florida Sub-Class against
                                              TMS)
   4
             104. Plaintiffs incorporate by reference and re-allege the preceding
   5
       paragraphs as if fully set forth herein.
   6
             105. Florida Plaintiff brings this cause of action individually and on behalf
   7
       of the Florida Sub-Class against TMS.
   8
             106. TMS is and was at all relevant times a “merchant” with respect to motor
   9
       vehicles under Fla. Stat. §§ 672.104(1) and 680.1031(3)(k), and a “seller” of motor
  10
       vehicles under § 672.103(1)(d ).
  11
             107. With respect to leases, TMS is and was at all relevant times a “lessor”
  12
       of motor vehicles under Fla. Stat. § 680.1031(1)(p).
  13
             108. The Class Vehicles are and were at all relevant times “goods” within
  14
       the meaning of Fla. Stat. §§ 672.105(1) and 680.1031(1)(h).
  15
             109. Florida Plaintiff and Class Members bought or leased Toyota RAV4
  16
       vehicles equipped with defective 12V Batteries.
  17
             110. TMS made express warranties to Florida Plaintiff and Florida Sub-
  18
       Class Members within the meaning of the warranty statutes.
  19
             111. In the course of selling and leasing the Class Vehicles, TMS expressly
  20
       warranted in writing that the vehicles were covered by certain warranties in TMS’s
  21
       “New Vehicle Limited Warranty” as described herein. This express warranty states
  22
       that “[t]his warranty covers repairs and adjustments needed to correct defects in
  23
       materials or workmanship of any part supplied by Toyota.”
  24
             112. The Battery Defect is covered by the New Vehicle Limited Warranty.
  25
             113. The New Vehicle Limited Warranty as described was made part of the
  26
       basis of the bargain when Plaintiff and Class Members bought or leased the Class
  27
       Vehicles.
  28

                                                  - 46 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 48 of 75 Page ID #:48



   1         114. TMS breached its express warranties to repair defects in materials and
   2   workmanship of any part supplied by TMS. TMS has not repaired, and has been
   3   unwilling to reasonably repair, the Battery Defect.
   4         115. Furthermore, the express warranties to repair defective parts fail in their
   5   essential purpose because the contractual remedy is insufficient to make Florida
   6   Plaintiff and Florida Sub-Class Members whole and because TMS has failed and/or
   7   has refused to adequately provide the promised remedies within a reasonable time.
   8         116. Accordingly, recovery by Florida Plaintiff and Florida Sub-Class
   9   Members is not limited to the express warranties of repair to parts defective in
  10   materials or workmanship, and Plaintiff seeks all remedies as allowed by law.
  11         117. TMS was provided notice of these issues by numerous customer
  12   complaints regarding the Battery Defect before or within a reasonable amount of
  13   time after the allegations of the Defect became public.
  14         118. In addition, Florida Plaintiff himself gave notice of the Battery Defect
  15   in his vehicle via a letter to TMS on June 18, 2021.
  16         119. However, Florida Plaintiff was not required to notify TMS of its breach
  17   because giving TMS a reasonable opportunity to cure any breach of written warranty
  18   would have been futile. TMS was also on notice of the defect from the complaints
  19   and service requests it received from Class Members, from repairs and/or
  20   replacements of the Batteries or a component thereof, through the NHTSA
  21   investigation opened on February 25, 2021, and through other internal sources.
  22         120. Florida Plaintiff and other Florida Sub-Class members are entitled to
  23   statutory damages and other legal and equitable relief including, at their election, the
  24   purchase price of or a buyback of their TMS vehicles, or the overpayment or
  25   diminution in value of their Class Vehicles.
  26         121. Florida Plaintiff and Florida Sub-Class Members are also entitled to
  27   costs and reasonable attorneys’ fees.
  28

                                                 - 47 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 49 of 75 Page ID #:49



   1                            FOURTH CAUSE OF ACTION
               BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
   2                             (F.S.A. §§ 672.314 and 680.212)
        (Plaintiff Guevara individually, and on behalf of the Florida Sub-Class against all
   3                                       Defendants)
   4         122. Plaintiffs incorporate by reference and re-alleges the preceding
   5   paragraphs as if fully set forth herein.
   6         123. Florida Plaintiff brings this cause of action individually and on behalf
   7   of the Florida Sub-Class against all Defendants.
   8         124. Toyota is and was at all relevant times a “merchant” with respect to
   9   motor vehicles under Fla. Stat. §§ 672.104(1) and 680.1031(3)(k), and a “seller” of
  10   motor vehicles under § 672.103(1)(d ).
  11         125. With respect to leases, Toyota is and was at all relevant times a “lessor”
  12   of motor vehicles under Fla. Stat. § 680.1031(1)(p).
  13         126. The Class Vehicles are and were at all relevant times “goods” within
  14   the meaning of Fla. Stat. §§ 672.105(1) and 680.1031(1)(h).
  15         127. A warranty that the Class Vehicles were in merchantable condition and
  16   fit for the ordinary purpose for which vehicles are used is implied by law under Fla.
  17   Stat. §§ 672.314 and 680.212.
  18         128. Toyota was and is in actual or constructive privity with Plaintiff and
  19   Class Members.
  20         129. At all relevant times hereto, applicable law imposed upon Toyota a duty
  21   that the batteries installed in the Class Vehicles be fit for the ordinary purposes for
  22   which batteries are used and that they pass without objection in the trade under the
  23   contract description.
  24         130. Toyota has not validly disclaimed, excluded, or modified the implied
  25   warranties or duties described above, and any attempted disclaimer or exclusion of
  26   the implied warranties was an is ineffectual.
  27         131. The batteries installed in the Class Vehicles were defective at the time
  28   they left the possession of Toyota, as set forth above. Toyota knew of this Defect at

                                                  - 48 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 50 of 75 Page ID #:50



   1   the time the purchase and lease transactions occurred. Thus, the Batteries installed
   2   in the Class Vehicles, when sold and at all times thereafter, were not in merchantable
   3   condition or quality because they are not fit for their ordinary intended purpose and
   4   they do not pass without objection in the trade under the contract description.
   5         132. Florida Plaintiff and Florida Sub-Class Members used the batteries
   6   installed in the Class Vehicles in a manner consistent with their intended use and
   7   performed each and every duty required under the terms of the warranties, except as
   8   may have been excused or prevented by the conduct of Toyota or by operation of
   9   law in light of Toyota’s unconscionable conduct.
  10         133. Toyota had actual knowledge of, and received timely notice regarding,
  11   the Defect at issue in this litigation and, notwithstanding such notice, failed and
  12   refused to offer an effective remedy.
  13         134. In addition, Toyota received, on information and belief, numerous
  14   consumer complaints and other notices from customers advising of the Defect
  15   associated with the batteries installed in the Class Vehicles.
  16         135. By virtue of the conduct described herein and throughout this
  17   Complaint, Toyota breached the implied warranty of merchantability.
  18         136. As a direct and proximate result of Toyota’s breach of warranties,
  19   Florida Plaintiff and Florida Sub-Class Members suffered economic damage,
  20   including loss attributable to the diminished value of their Class Vehicles, loss of
  21   use of their Class Vehicles and other tangible property, as well as the monies spent
  22   and to be spent to repair and/or replace their batteries.
  23
                                  FIFTH CAUSE OF ACTION
  24                            ILLINOIS CONSUMER FRAUD
                   AND DECEPTIVE BUSINESS PRACTICES ACT (“CFA”)
  25                           (815 Ill. Comp. Stat. 505/1, et seq.)
        (Plaintiff Kurkowski individually, and on behalf of the Illinois Sub-Class against
  26                                      all Defendants)
  27         152. Plaintiffs incorporates by reference and reallege the preceding
  28   paragraphs as if fully set forth herein.

                                                  - 49 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 51 of 75 Page ID #:51



   1            153. Plaintiff Kurkowski (“Illinois Plaintiff”) brings this cause of action
   2   individually and on behalf of the Illinois Sub-Class against all Defendants.
   3            154. Toyota is a “person” as that term is defined in 815 Ill. Comp. Stat.
   4   295/1(c).
   5            155. Illinois Plaintiff and the proposed Illinois Sub-Class are “consumers”
   6   as that term is defined in 815 Ill. Comp. Stat. 505/1(e).
   7            156. The CFA prohibits “unfair or deceptive acts or practices, including but
   8   not limited to the use or employment of any deception, fraud, false pretense, false
   9   promise, misrepresentation or the concealment, suppression or omission of any
  10   material fact, with intent that others rely upon the concealment, suppression or
  11   omission of such material fact…in the conduct of trade or commerce…whether any
  12   person has in fact been misled, deceived or damaged thereby.” 815 Ill. Comp. Stat.
  13   505/2.
  14            157. Toyota engaged in deceptive trade practices in violation of the CFA by
  15   failing to disclose and actively concealing the dangers and risks posed by the Class
  16   Vehicles and/or the defective batteries installed in them. Toyota’s deceptive
  17   business practices include: (i) representing that its vehicles had characteristics, uses,
  18   or benefits which they do not have; (ii) advertising its goods with intent not to sell
  19   them as advertised; (iii) representing that its vehicles are of a particular standard,
  20   quality, or grade when they are not; (iv) representing that a transaction conferred or
  21   involved rights, remedies, or obligations which they do not; and (v) representing that
  22   its goods have been supplied in accordance with a previous representation when they
  23   have not.
  24            158. Toyota owed Illinois Plaintiff and Illinois Sub-Class Members a duty
  25   to disclose the true safety and reliability of the Class Vehicles and/or the defective
  26   batteries installed in them because Toyota: (a) possessed exclusive knowledge of the
  27   dangers and risks posed by the foregoing; (b) intentionally concealed the foregoing
  28   from Illinois Plaintiff; and/or (c) made incomplete representations about the safety

                                                  - 50 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 52 of 75 Page ID #:52



   1   and reliability of the foregoing generally, while withholding material facts from
   2   Illinois Plaintiff and Illinois Sub-Class Members that contradicted these
   3   representations.
   4         159. Toyota’s failure to disclose and active concealment of the dangers and
   5   risks posed by the defective batteries in Class Vehicles were material to Illinois
   6   Plaintiff and Illinois Sub-Class Members. A vehicle made by a reputable
   7   manufacturer of safe vehicles is worth more than an otherwise comparable vehicle
   8   made by a disreputable manufacturer of unsafe vehicles that conceals defects rather
   9   than promptly remedies them.
  10         160. Illinois Plaintiff and Illinois Sub-Class Members suffered ascertainable
  11   loss caused by Toyota’s misrepresentations and failure to disclose material
  12   information. Had they been aware of the defective batteries installed in the Class
  13   Vehicles, Illinois Plaintiff and Illinois Sub-Class Members either would have paid
  14   less for their vehicles or would not have purchased or leased them at all. Plaintiff
  15   and Illinois Sub-Class Members did not receive the benefit of their bargain as a result
  16   of Ford’s misconduct.
  17         161. Toyota knew or should have known that its conduct violated the CFA.
  18         162. Toyota’s violations present a continuing risk to Illinois Plaintiff, the
  19   Illinois Sub-Class, as well as to the general public. Toyota’s unlawful acts and
  20   practices complained of herein affect the public interest.
  21         163. As a direct and proximate result of Toyota’s violations of the CFA,
  22   Illinois Plaintiff and Illinois Sub-Class Members have suffered injury-in-fact and/or
  23   actual damages.
  24         164. Pursuant to 815 Ill. Comp. Stat. 505/10a(a), Illinois Plaintiff and the
  25   Illinois Sub-Class seek monetary relief against Toyota in the amount of actual
  26   damages, as well as punitive damages because Toyota acted with fraud and/or malice
  27   and/or was grossly negligent.
  28

                                                 - 51 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 53 of 75 Page ID #:53



   1             165. Illinois Plaintiff and the Illinois Sub-Class also seek an order enjoining
   2   Toyota’s unfair and/or deceptive acts or practices, punitive damages, and attorneys’
   3   fees, and any other just and proper relief available under 815 Ill. Comp. Stat. 505/1
   4   et seq.
                                 SIXTH CAUSE OF ACTION
   5                       BREACH OF EXPRESS WARRANTY
                                 (810 Ill. Comp. Stat. 5/2-313)
   6    (Plaintiff Kurkowski individually, and on behalf of the Illinois Sub-Class against
   7                                         TMS)
   8             166. Plaintiffs incorporate by reference and re-allege the preceding

   9   paragraphs as if fully set forth herein.

  10             167. Illinois Plaintiff brings this cause of action individually and on behalf

  11   of the Illinois Sub-Class against TMS.

  12             168. TMS is and was at all relevant times a “merchant” with respect to motor

  13   vehicles under 810 Ill. Comp. Stat. §§ 5/2-104(1) and 5/2A-103(3), and a "seller" of

  14   motor vehicles under § 5/2-103(1)(d).

  15             169. With respect to leases, TMS is and was at all relevant times a "lessor"

  16   of motor vehicles under 810 Ill. Comp. Stat. § 5/2A-103(1)(p).

  17             170. The Class Vehicles are and were at all relevant times "goods" within

  18   the meaning of 810 Ill. Comp. Stat. §§ 5/2-105(1) and 5/2A-103(1)(h).

  19             171. Illinois Plaintiff and Class Members bought or leased Toyota RAV4

  20   vehicles equipped with defective 12V Batteries.

  21             172. TMS made express warranties to Illinois Plaintiff and Illinois Sub-

  22   Class Members within the meaning of the warranty statutes.

  23             173. In the course of selling and leasing the Class Vehicles, TMS expressly

  24   warranted in writing that the vehicles were covered by certain warranties in TMS’s

  25   “New Vehicle Limited Warranty” as described herein. This express warranty states

  26   that “[t]his warranty covers repairs and adjustments needed to correct defects in

  27   materials or workmanship of any part supplied by Toyota.”

  28             174. The Battery Defect is covered by the New Vehicle Limited Warranty.

                                                   - 52 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 54 of 75 Page ID #:54



   1         175. The New Vehicle Limited Warranty as described was made part of the
   2   basis of the bargain when Plaintiff and Class Members bought or leased the Class
   3   Vehicles.
   4         176. TMS breached its express warranties to repair defects in materials and
   5   workmanship of any part supplied by TMS. TMS has not repaired, and has been
   6   unwilling to reasonably repair, the Battery Defect.
   7         177. Furthermore, the express warranties to repair defective parts fail in their
   8   essential purpose because the contractual remedy is insufficient to make Illinois
   9   Plaintiff and Illinois Sub-Class Members whole and because TMS has failed and/or
  10   has refused to adequately provide the promised remedies within a reasonable time.
  11         178. Accordingly, recovery by Illinois Plaintiff and Illinois Sub-Class
  12   Members is not limited to the express warranties of repair to parts defective in
  13   materials or workmanship, and Plaintiff seeks all remedies as allowed by law.
  14         179. TMS was provided notice of these issues by numerous customer
  15   complaints regarding the Battery Defect before or within a reasonable amount of
  16   time after the allegations of the Defect became public.
  17         180. In addition, Illinois Plaintiff himself gave notice of the Battery Defect
  18   in his vehicle via a letter to TMS on June 18, 2021.
  19         181. However, Illinois Plaintiff was not required to notify TMS of its breach
  20   because giving TMS a reasonable opportunity to cure any breach of written warranty
  21   would have been futile. TMS was also on notice of the defect from the complaints
  22   and service requests it received from Class Members, from repairs and/or
  23   replacements of the Batteries or a component thereof, through the NHTSA
  24   investigation opened on February 25, 2021, and through other internal sources.
  25         182. Illinois Plaintiff and other Illinois Sub-Class members are entitled to
  26   statutory damages and other legal and equitable relief including, at their election, the
  27   purchase price of or a buyback of their TMS vehicles, or the overpayment or
  28   diminution in value of their Class Vehicles.

                                                 - 53 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 55 of 75 Page ID #:55



   1         183. Illinois Plaintiff and Illinois Sub-Class Members are also entitled to
   2   costs and reasonable attorneys’ fees.
   3
                               SEVENTH CAUSE OF ACTION
   4          BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                                 (810 Ill. Comp. Stat. 5/2-314)
   5    (Plaintiff Krukowski individually, and on behalf of the Illinois Sub-Class against
   6                                     all Defendants)
   7         184. Plaintiff incorporates by reference and re-alleges the preceding

   8   paragraphs as if fully set forth herein.

   9         185. Illinois Plaintiff brings this cause of action individually and on behalf

  10   of the Illinois Sub-Class against all Defendants.

  11         186. Toyota is and was at all relevant times a “merchant” with respect to

  12   motor vehicles under 810 Ill. Comp. Stat. §§ 5/2-104(1) and 5/2A-103(3), and a

  13   "seller" of motor vehicles under § 5/2-103(1)(d).

  14         187. With respect to leases, Toyota is and was at all relevant times a "lessor"

  15   of motor vehicles under 810 Ill. Comp. Stat. § 5/2A-103(1)(p).

  16         188. The Class Vehicles are and were at all relevant times "goods" within

  17   the meaning of 810 Ill. Comp. Stat. §§ 5/2-105(1) and 5/2A-103(1)(h).

  18         189. A warranty that the Class Vehicles were in merchantable condition and

  19   fit for the ordinary purpose for which vehicles are used is implied by law under 810

  20   Ill. Comp. Stat. §§ 5/2-314 and 5/2A-212.

  21         190. Toyota was and is in actual or constructive privity with Plaintiff and

  22   Class Members.

  23         191. At all relevant times hereto, applicable law imposed upon Toyota a duty

  24   that the batteries installed in the Class Vehicles be fit for the ordinary purposes for

  25   which batteries are used and that they pass without objection in the trade under the

  26   contract description.

  27

  28

                                                  - 54 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 56 of 75 Page ID #:56



   1         192. Toyota has not validly disclaimed, excluded, or modified the implied
   2   warranties or duties described above, and any attempted disclaimer or exclusion of
   3   the implied warranties was an is ineffectual.
   4         193. The batteries installed in the Class Vehicles were defective at the time
   5   they left the possession of Toyota, as set forth above. Toyota knew of this Defect at
   6   the time the purchase and lease transactions occurred. Thus, the Batteries installed
   7   in the Class Vehicles, when sold and at all times thereafter, were not in merchantable
   8   condition or quality because they are not fit for their ordinary intended purpose and
   9   they do not pass without objection in the trade under the contract description.
  10         194. Illinois Plaintiff and Illinois Sub-Class Members used the batteries
  11   installed in the Class Vehicles in a manner consistent with their intended use and
  12   performed each and every duty required under the terms of the warranties, except as
  13   may have been excused or prevented by the conduct of Toyota or by operation of
  14   law in light of Toyota’s unconscionable conduct.
  15         195. Toyota had actual knowledge of, and received timely notice regarding,
  16   the Defect at issue in this litigation and, notwithstanding such notice, failed and
  17   refused to offer an effective remedy.
  18         196. In addition, Toyota received, on information and belief, numerous
  19   consumer complaints and other notices from customers advising of the Defect
  20   associated with the batteries installed in the Class Vehicles.
  21         197. By virtue of the conduct described herein and throughout this
  22   Complaint, Toyota breached the implied warranty of merchantability.
  23         198. As a direct and proximate result of Toyota’s breach of warranties,
  24   Illinois Plaintiff and Illinois Sub-Class Members suffered economic damage,
  25   including loss attributable to the diminished value of their Class Vehicles, loss of
  26   use of their Class Vehicles and other tangible property, as well as the monies spent
  27   and to be spent to repair and/or replace their batteries.
  28

                                                 - 55 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 57 of 75 Page ID #:57



   1                          EIGHTH CAUSE OF ACTION
                    NEW HAMPSHIRE CONSUMER PROTECTION ACT,
   2                    (N.H. REV. STAT. ANN. § 358-A:1, ET SEQ.)
        (Plaintiff Woodman individually, and on behalf of the New Hampshire Sub-class
   3
                                   against all Defendants)
   4
             199. Plaintiffs incorporates by reference and realleges the preceding
   5
       paragraphs as if fully set forth herein.
   6
             200. Plaintiff Woodman (“New Hampshire Plaintiff”) brings this cause of
   7
       action individually and on behalf of the New Hampshire Sub-class.
   8
             201. New Hampshire Plaintiff, the New Hampshire Sub-Class Members,
   9

  10   and Toyota are “persons” under the New Hampshire Consumer Protection Act

  11   (“New Hampshire CPA”). N.H. Rev. Stat. § 358-A:1.
  12         202. Toyotas actions as set forth herein occurred in the conduct of trade or
  13   commerce as defined under N.H. Rev. Stat. § 358-A:1.
  14         203. The New Hampshire CPA prohibits a person in the conduct of any trade
  15   or commerce from using “any unfair or deceptive act or practice,” including “but . .
  16
       . not limited to the following: . . . (V) Representing that goods or services have . . .
  17
       characteristics, . . . uses, benefits, or quantities that they do not have,” “(VII)
  18
       Representing that goods or services are of a particular standard, quality, or grade, . .
  19
       . if they are of another,” and “(IX) Advertising goods or services with intent not to
  20
       sell them as advertised.” N.H. Rev. Stat. § 358-A:2.
  21
             204. Toyota engaged in deceptive trade practices in violation of the New
  22

  23   Hampshire CPA by failing to disclose and actively concealing the dangers and risks

  24   posed by the Class Vehicles and/or the defective batteries installed in them. Toyota’s
  25   deceptive business practices include: (i) representing that its vehicles had
  26   characteristics, uses, or benefits which they do not have; (ii) advertising its goods
  27   with intent not to sell them as advertised; (iii) representing that its vehicles are of a
  28   particular standard, quality, or grade when they are not; (iv) representing that a

                                                  - 56 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 58 of 75 Page ID #:58



   1   transaction conferred or involved rights, remedies, or obligations which they do not;
   2   and (v) representing that its goods have been supplied in accordance with a previous
   3   representation when they have not.
   4         205. Toyota owed New Hampshire Plaintiff and New Hampshire Sub-Class
   5
       Members a duty to disclose the true safety and reliability of the Class Vehicles
   6
       and/or the defective batteries installed in them because Toyota: (a) possessed
   7
       exclusive knowledge of the dangers and risks posed by the foregoing; (b)
   8
       intentionally concealed the foregoing from Plaintiff; and/or (c) made incomplete
   9
       representations about the safety and reliability of the foregoing generally, while
  10
       withholding material facts from New Hampshire Plaintiff and New Hampshire Sub-
  11

  12   Class Members that contradicted these representations.

  13         206. Toyota’s failure to disclose and active concealment of the dangers and
  14   risks posed by the defective batteries in Class Vehicles were material to New
  15   Hampshire Plaintiff and New Hampshire Sub-Class Members. A vehicle made by a
  16   reputable manufacturer of safe vehicles is worth more than an otherwise comparable
  17   vehicle made by a disreputable manufacturer of unsafe vehicles that conceals defects
  18
       rather than promptly remedies them.
  19
             207. New Hampshire Plaintiff and New Hampshire Sub-Class Members
  20
       suffered ascertainable loss caused by Toyota’s misrepresentations and failure to
  21
       disclose material information. Had they been aware of the defective batteries
  22
       installed in the Class Vehicles, New Hampshire Plaintiff and New Hampshire Sub-
  23
       Class Members either would have paid less for their vehicles or would not have
  24

  25   purchased or leased them at all. New Hampshire Plaintiff and New Hampshire Sub-

  26   Class Members did not receive the benefit of their bargain as a result of Toyota’s
  27   misconduct.
  28

                                                - 57 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 59 of 75 Page ID #:59



   1         208. Toyota knew or should have known that its conduct violated the New
   2   Hampshire CPA.
   3         209. Toyota’s violations present a continuing risk to New Hampshire
   4   Plaintiff, the New Hampshire Sub-Class, as well as to the general public. Toyota’s
   5
       unlawful acts and practices complained of herein affect the public interest.
   6
             210. As a direct and proximate result of Toyota’s violations of the New
   7
       Hampshire CPA, New Hampshire Plaintiff and New Hampshire Sub-Class Members
   8
       have suffered injury-in-fact and/or actual damages.
   9
             211. Pursuant to N.H. Rev. Stat. § 358-A:10, New Hampshire Plaintiff and
  10
       the New Hampshire Sub-Class Members seek recovery of actual damages or $1,000,
  11

  12   whichever is greater, treble damages, costs and reasonable attorneys’ fees, and any

  13   other just and proper relief available under N.H. Rev. Stat. § 358-A:10.
  14                           NINTH CAUSE OF ACTION
                           BREACH OF EXPRESS WARRANTY
  15                 (N.H. REV. STAT. §§ 382-A:2-313 AND 382-A:2A-210)
       (Plaintiff Woodman individually, and on behalf of the New Hampshire Sub-Class
  16                                    against TMS)
  17         137. Plaintiffs incorporate by reference and re-allege the preceding
  18   paragraphs as if fully set forth herein.
  19         138. New Hampshire Plaintiff brings this cause of action individually and
  20   on behalf of the New Hampshire Sub-Class against TMS.
  21         139. TMS is and was at all relevant times a “merchant” with respect to motor
  22   vehicles under N.H. Rev. Stat. § 382-A:2-104(1), and a “seller” of motor vehicles
  23   under 382-A:2-103(1)(d).
  24         140. With respect to leases, TMS is and was at all relevant times a “lessor”
  25   of motor vehicles under N.H. Rev. Stat. § 382-A:2A-103(1)(p).
  26         141. The Class Vehicles are and were at all relevant times “goods” within
  27   the meaning of N.H. Rev. Stat. §§ 382-A:2-105(1) and 2A-103(1)(h).
  28

                                                  - 58 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 60 of 75 Page ID #:60



   1         142. New Hampshire Plaintiff and Class Members bought or leased Toyota
   2   RAV4 vehicles equipped with defective 12V Batteries.
   3         143. TMS made express warranties to New Hampshire Plaintiff and New
   4   Hampshire Sub-Class Members within the meaning of the warranty statutes.
   5         144. In the course of selling and leasing the Class Vehicles, TMS expressly
   6   warranted in writing that the vehicles were covered by certain warranties in TMS’s
   7   “New Vehicle Limited Warranty” as described herein. This express warranty states
   8   that “[t]his warranty covers repairs and adjustments needed to correct defects in
   9   materials or workmanship of any part supplied by Toyota.”
  10         145. The Battery Defect is covered by the New Vehicle Limited Warranty.
  11         146. The New Vehicle Limited Warranty as described was made part of the
  12   basis of the bargain when Plaintiff and Class Members bought or leased the Class
  13   Vehicles.
  14         147. TMS breached its express warranties to repair defects in materials and
  15   workmanship of any part supplied by TMS. TMS has not repaired, and has been
  16   unwilling to reasonably repair, the Battery Defect.
  17         148. Furthermore, the express warranties to repair defective parts fail in their
  18   essential purpose because the contractual remedy is insufficient to make New
  19   Hampshire Plaintiff and New Hampshire Sub-Class Members whole and because
  20   TMS has failed and/or has refused to adequately provide the promised remedies
  21   within a reasonable time.
  22         149. Accordingly, recovery by New Hampshire Plaintiff and New
  23   Hampshire Sub-Class Members is not limited to the express warranties of repair to
  24   parts defective in materials or workmanship, and Plaintiff seeks all remedies as
  25   allowed by law.
  26         150. TMS was provided notice of these issues by numerous customer
  27   complaints regarding the Battery Defect before or within a reasonable amount of
  28   time after the allegations of the Defect became public.

                                                - 59 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 61 of 75 Page ID #:61



   1         151. In addition, New Hampshire Plaintiff himself gave notice of the Battery
   2   Defect in his vehicle via a letter to TMS on June 18, 2021.
   3         152. However, New Hampshire Plaintiff was not required to notify TMS of
   4   its breach because giving TMS a reasonable opportunity to cure any breach of
   5   written warranty would have been futile. TMS was also on notice of the defect from
   6   the complaints and service requests it received from Class Members, from repairs
   7   and/or replacements of the Batteries or a component thereof, through the NHTSA
   8   investigation opened on February 25, 2021, and through other internal sources.
   9         153. New Hampshire Plaintiff and other New Hampshire Sub-Class
  10   members are entitled to statutory damages and other legal and equitable relief
  11   including, at their election, the purchase price of or a buyback of their TMS vehicles,
  12   or the overpayment or diminution in value of their Class Vehicles.
  13         154. New Hampshire Plaintiff and New Hampshire Sub-Class Members are
  14   also entitled to costs and reasonable attorneys’ fees.
  15
                               TENTH CAUSE OF ACTION
  16          BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                     (N.H. Rev. Stat. §§ 382-A:2-314 and 382-A:2A-212)
  17   (Plaintiff Woodman individually, and on behalf of the New Hampshire Sub-Class
                                   against all Defendants)
  18
             155. Plaintiffs incorporate by reference and re-alleges the preceding
  19
       paragraphs as if fully set forth herein.
  20
             156. New Hampshire Plaintiff brings this cause of action individually and
  21
       on behalf of the New Hampshire Sub-Class against all Defendants.
  22
             157. Toyota is and was at all relevant times a “merchant” with respect to
  23
       motor vehicles under N.H. Rev. Stat. § 382-A:2-104(1), and a “seller” of motor
  24
       vehicles under 382-A:2-103(1)(d).
  25
             158. With respect to leases, Toyota is and was at all relevant times a “lessor”
  26
       of motor vehicles under N.H. Rev. Stat. § 382-A:2A-103(1)(p).
  27

  28

                                                  - 60 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 62 of 75 Page ID #:62



   1         159. The Class Vehicles are and were at all relevant times “goods” within
   2   the meaning of N.H. Rev. Stat. §§ 382-A:2-105(1) and 2A-103(1)(h).
   3         160. A warranty that the Class Vehicles were in merchantable condition and
   4   fit for the ordinary purpose for which vehicles are used is implied by law under N.H.
   5   Rev. Stat. §§ 382-A:2-314 and 382-A:2A-212.
   6         161. Toyota was and is in actual or constructive privity with Plaintiff and
   7   Class Members.
   8         162. At all relevant times hereto, applicable law imposed upon Toyota a duty
   9   that the batteries installed in the Class Vehicles be fit for the ordinary purposes for
  10   which batteries are used and that they pass without objection in the trade under the
  11   contract description.
  12         163. Toyota has not validly disclaimed, excluded, or modified the implied
  13   warranties or duties described above, and any attempted disclaimer or exclusion of
  14   the implied warranties was an is ineffectual.
  15         164. The batteries installed in the Class Vehicles were defective at the time
  16   they left the possession of Toyota, as set forth above. Toyota knew of this Defect at
  17   the time the purchase and lease transactions occurred. Thus, the Batteries installed
  18   in the Class Vehicles, when sold and at all times thereafter, were not in merchantable
  19   condition or quality because they are not fit for their ordinary intended purpose and
  20   they do not pass without objection in the trade under the contract description.
  21         165. New Hampshire Plaintiff and New Hampshire Sub-Class Members
  22   used the batteries installed in the Class Vehicles in a manner consistent with their
  23   intended use and performed each and every duty required under the terms of the
  24   warranties, except as may have been excused or prevented by the conduct of Toyota
  25   or by operation of law in light of Toyota’s unconscionable conduct.
  26         166. Toyota had actual knowledge of, and received timely notice regarding,
  27   the Defect at issue in this litigation and, notwithstanding such notice, failed and
  28   refused to offer an effective remedy.

                                                 - 61 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 63 of 75 Page ID #:63



   1         167. In addition, Toyota received, on information and belief, numerous
   2   consumer complaints and other notices from customers advising of the Defect
   3   associated with the batteries installed in the Class Vehicles.
   4         168. By virtue of the conduct described herein and throughout this
   5   Complaint, Toyota breached the implied warranty of merchantability.
   6         169. As a direct and proximate result of Toyota’s breach of warranties, New
   7   Hampshire Plaintiff and New Hampshire Sub-Class Members suffered economic
   8   damage, including loss attributable to the diminished value of their Class Vehicles,
   9   loss of use of their Class Vehicles and other tangible property, as well as the monies
  10   spent and to be spent to repair and/or replace their batteries.
  11
                              ELEVENTH CAUSE OF ACTION
  12
                      MISSOURI MERCHANDISING PRACTICES ACT
  13                         (MO. REV. STAT. §§ 407.010, et seq.)
                (Plaintiff Huchteman individually, and on behalf of the Missouri
  14
                               Sub-Class against all Defendants)
  15
             170. Plaintiffs incorporate by reference and re-allege the preceding
  16
       paragraphs as if fully set forth herein.
  17
             171. Kris Huchteman (“Missouri Plaintiff”) brings this cause of action on
  18
       behalf of himself and on behalf of the Missouri Sub-Class against all Defendants.
  19
             172. Toyota, Missouri Plaintiff and Missouri Subclass Members are
  20
       “persons” within the meaning of Mo. Rev. Stat. § 407.010(5).
  21
             173. Toyota engaged in “trade” or “commerce” in the State of Missouri
  22
       within the meaning of Mo. Rev. Stat. § 407.010(7).
  23
             174. The Class Vehicles are “merchandise” within the meaning of Mo. Rev.
  24
       Stat. § 407.010(4).
  25
             175. The Missouri Merchandising Practices Act (“MMPA”) makes unlawful
  26
       the “act, use or employment by any person of any deception, fraud, false pretense,
  27
       misrepresentation, unfair practice, or the concealment, suppression, or omission of
  28

                                                  - 62 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 64 of 75 Page ID #:64



   1   any material fact in connection with the sale or advertisement of any merchandise.”
   2   Mo. Rev. Stat. § 407.020.
   3         176. Toyota engaged in deceptive trade practices in violation of the MMPA
   4   by failing to disclose and actively concealing the dangers and risks posed by the
   5   Class Vehicles and/or the defective batteries installed in them. Toyota’s deceptive
   6   business practices include: (i) representing that its vehicles had characteristics, uses,
   7   or benefits which they do not have; (ii) advertising its goods with intent not to sell
   8   them as advertised; (iii) representing that its vehicles are of a particular standard,
   9   quality, or grade when they are not; (iv) representing that a transaction conferred or
  10   involved rights, remedies, or obligations which they do not; and (v) representing that
  11   its goods have been supplied in accordance with a previous representation when they
  12   have not.
  13         177. Toyota owed Missouri Plaintiff and Missouri Sub-Class Members a
  14   duty to disclose the true safety and reliability of the Class Vehicles and/or the
  15   defective batteries installed in them because Toyota: (a) possessed exclusive
  16   knowledge of the dangers and risks posed by the foregoing; (b) intentionally
  17   concealed the foregoing from Plaintiff; and/or (c) made incomplete representations
  18   about the safety and reliability of the foregoing generally, while withholding
  19   material facts from Missouri Plaintiff and Missouri Sub-Class Members that
  20   contradicted these representations.
  21         178. Toyota’s failure to disclose and active concealment of the dangers and
  22   risks posed by the defective batteries in Class Vehicles were material to Missouri
  23   Plaintiff and Missouri Sub-Class Members. A vehicle made by a reputable
  24   manufacturer of safe vehicles is worth more than an otherwise comparable vehicle
  25   made by a disreputable manufacturer of unsafe vehicles that conceals defects rather
  26   than promptly remedies them.
  27         179. Missouri Plaintiff and Missouri Sub-Class Members suffered
  28   ascertainable loss caused by Toyota’s misrepresentations and failure to disclose

                                                  - 63 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 65 of 75 Page ID #:65



   1   material information. Had they been aware of the defective batteries installed in the
   2   Class Vehicles, Missouri Plaintiff and Missouri Sub-Class Members either would
   3   have paid less for their vehicles or would not have purchased or leased them at all.
   4   Missouri Plaintiff and Missouri Sub-Class Members did not receive the benefit of
   5   their bargain as a result of Toyota’s misconduct.
   6         180. Toyota knew or should have known that its conduct violated the
   7   MMPA.
   8         181. Toyota’s violations present a continuing risk to Missouri Plaintiff, the
   9   Missouri Sub-Class, as well as to the general public. Toyota’s unlawful acts and
  10   practices complained of herein affect the public interest.
  11         182. As a direct and proximate result of Toyota’s violations of the MMPA,
  12   Missouri Plaintiff and Missouri Sub-Class Members have suffered injury-in-fact
  13   and/or actual damages.
  14         183. Toyota is liable to Missouri Plaintiff and the Missouri Sub-Class
  15   Members for damages in amounts to be proven at trial, including attorneys’ fees,
  16   costs, and punitive damages, as well as injunctive relief enjoining Toyota’s unfair
  17   and deceptive practices, and any other just and proper relief under Mo. Rev. Stat. §
  18   407.025.
                                 TWELFTH CAUSE OF ACTION
  19
                               BREACH OF EXPRESS WARRANTY
  20                            (MO. REV. STAT. §§ 400.2-313010)
                  (Plaintiff Huchteman individually, and on behalf of the Missouri
  21
                                     Sub-Class against TMS)
  22
             184. Plaintiffs incorporate by reference and re-allege the preceding
  23
       paragraphs as if fully set forth herein.
  24
             185. Missouri Plaintiff brings this cause of action individually and on behalf
  25
       of the Missouri Subclass against TMS.
  26
             186. Missouri Plaintiff and Missouri Sub-Class Members are and were at all
  27
       relevant times buyers under Mo. Rev. Stat. § 400.2-313, a bought the Class Vehicles
  28
       for personal, family, and/or household purposes.
                                                  - 64 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 66 of 75 Page ID #:66



   1           187. Toyota is and was at all relevant times a seller of the Class Vehicles
   2   under Mo. Rev. Stat. § 400.2-313.
   3           188. The Class Vehicles at issue constitute goods under Mo. Rev. Stat. §
   4   400.2-313.
   5           189. Missouri Plaintiff and Class Members bought or leased Toyota RAV4
   6   vehicles equipped with defective 12V Batteries.
   7           190. TMS made express warranties to Missouri Plaintiff and Missouri Sub-
   8   Class Members within the meaning of the warranty statutes.
   9           191. In the course of selling and leasing the Class Vehicles, TMS expressly
  10   warranted in writing that the vehicles were covered by certain warranties in TMS’s
  11   “New Vehicle Limited Warranty” as described herein. This express warranty states
  12   that “[t]his warranty covers repairs and adjustments needed to correct defects in
  13   materials or workmanship of any part supplied by Toyota.”
  14           192. The Battery Defect is covered by the New Vehicle Limited Warranty.
  15           193. The New Vehicle Limited Warranty as described was made part of the
  16   basis of the bargain when Plaintiff and Class Members bought or leased the Class
  17   Vehicles.
  18           194. TMS breached its express warranties to repair defects in materials and
  19   workmanship of any part supplied by TMS. TMS has not repaired, and has been
  20   unwilling to reasonably repair, the Battery Defect.
  21           195. Furthermore, the express warranties to repair defective parts fail in their
  22   essential purpose because the contractual remedy is insufficient to make Missouri
  23   Plaintiff and Missouri Sub-Class Members whole and because TMS has failed
  24   and/or has refused to adequately provide the promised remedies within a reasonable
  25   time.
  26           196. Accordingly, recovery by Missouri Plaintiff and Missouri Sub-Class
  27   Members is not limited to the express warranties of repair to parts defective in
  28   materials or workmanship, and Plaintiff seeks all remedies as allowed by law.

                                                  - 65 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 67 of 75 Page ID #:67



   1         197. TMS was provided notice of these issues by numerous customer
   2   complaints regarding the Battery Defect before or within a reasonable amount of
   3   time after the allegations of the Defect became public.
   4         198. In addition, Missouri Plaintiff herself gave notice of the Battery Defect
   5   in his vehicle via a letter to TMS on June 18, 2021.
   6         199. However, Missouri Plaintiff was not required to notify TMS of its
   7   breach because giving TMS a reasonable opportunity to cure any breach of written
   8   warranty would have been futile. TMS was also on notice of the defect from the
   9   complaints and service requests it received from Class Members, from repairs and/or
  10   replacements of the Batteries or a component thereof, through the NHTSA
  11   investigation opened on February 25, 2021, and through other internal sources.
  12         200. Missouri Plaintiff and other Missouri Sub-Class members are entitled
  13   to statutory damages and other legal and equitable relief including, at their election,
  14   the purchase price of or a buyback of their TMS vehicles, or the overpayment or
  15   diminution in value of their Class Vehicles.
  16         201. Missouri Plaintiff and Missouri Sub-Class Members are also entitled to
  17   costs and reasonable attorneys’ fees.
  18
                           THIRTEENTH CAUSE OF ACTION
  19           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
  20
                              (Mo. Rev. Stat. § 400.2-314(2)(c))
                   (Plaintiff Huchteman individually, and on behalf of the
  21
                         Missouri Sub-Class against all Defendants)

  22         202. Plaintiffs incorporate by reference and re-alleges the preceding
  23   paragraphs as if fully set forth herein.
  24         203. Missouri Plaintiff brings this cause of action individually and on behalf
  25   of the Missouri Sub-Class against all Defendants.
  26         204. Toyota is and was at all relevant times a “merchant” with respect to
  27   motor vehicles under Mo. Rev. Stat. § 400.2-314(1).
  28

                                                  - 66 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 68 of 75 Page ID #:68



   1         205. The Class Vehicles are and were at all relevant times “goods” within
   2   the meaning of Mo. Rev. Stat. § 400.2-314(1).
   3         206. A warranty that the Class Vehicles were in merchantable condition and
   4   fit for the ordinary purpose for which vehicles are used is implied by law under Mo.
   5   Rev. Stat. § 400.2-314(2)(c).
   6         207. Toyota was and is in actual or constructive privity with Plaintiff and
   7   Class Members.
   8         208. At all relevant times hereto, applicable law imposed upon Toyota a duty
   9   that the batteries installed in the Class Vehicles be fit for the ordinary purposes for
  10   which batteries are used and that they pass without objection in the trade under the
  11   contract description.
  12         209. Toyota has not validly disclaimed, excluded, or modified the implied
  13   warranties or duties described above, and any attempted disclaimer or exclusion of
  14   the implied warranties was an is ineffectual.
  15         210. The Batteries installed in the Class Vehicles were defective at the time
  16   they left the possession of Toyota, as set forth above. Toyota knew of this Defect at
  17   the time the purchase and lease transactions occurred. Thus, the Batteries installed
  18   in the Class Vehicles, when sold and at all times thereafter, were not in merchantable
  19   condition or quality because they are not fit for their ordinary intended purpose and
  20   they do not pass without objection in the trade under the contract description.
  21         211. Missouri Plaintiff and Missouri Sub-Class Members used the batteries
  22   installed in the Class Vehicles in a manner consistent with their intended use and
  23   performed each and every duty required under the terms of the warranties, except as
  24   may have been excused or prevented by the conduct of Toyota or by operation of
  25   law in light of Toyota’s unconscionable conduct.
  26         212. Toyota had actual knowledge of, and received timely notice regarding,
  27   the Defect at issue in this litigation and, notwithstanding such notice, failed and
  28   refused to offer an effective remedy.

                                                 - 67 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 69 of 75 Page ID #:69



   1         213. In addition, Toyota received, on information and belief, numerous
   2   consumer complaints and other notices from customers advising of the Defect
   3   associated with the batteries installed in the Class Vehicles.
   4         214. By virtue of the conduct described herein and throughout this
   5   Complaint, Toyota breached the implied warranty of merchantability.
   6         215. As a direct and proximate result of Toyota’s breach of warranties,
   7   Missouri Plaintiff and Missouri Sub-Class Members suffered economic damage,
   8   including loss attributable to the diminished value of their Class Vehicles, loss of
   9   use of their Class Vehicles and other tangible property, as well as the monies spent
  10   and to be spent to repair and/or replace their batteries.
  11                          FOURTEENTH CAUSE OF ACTION
                                FRAUDULENT CONCEALMENT
  12        (Plaintiffs individually, and on behalf of the Class against all Defendants)
  13
             216. Plaintiffs incorporate by reference and re-allege the preceding
  14
       paragraphs as if fully set forth herein.
  15
             217. Plaintiffs bring this cause of action on behalf of themselves and on
  16
       behalf of the Class against all Defendants.
  17
             218. Toyota concealed and suppressed material facts concerning the
  18
       performance and quality of the Class Vehicles—namely, the Battery Defect—and
  19
       the quality of the Toyota brand. Specifically, Toyota knew (or should have known
  20
       of) the Battery Defect but failed to disclose it prior to or at the time it sold or leased
  21
       Class Vehicles to consumers. Toyota did so to boost sales and leases of Class
  22
       Vehicles.
  23
             219. Plaintiffs and Class Members had no way of knowing that Toyota's
  24
       representations were false and gravely misleading, or that Toyota had omitted
  25
       imperative details. Plaintiffs and Class Members did not, and could not, unravel
  26
       Toyota’s deception on their own.
  27

  28

                                                  - 68 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 70 of 75 Page ID #:70



   1         220. Toyota had a duty to disclose the true performance of Class Vehicles
   2   and the Battery Defect because knowledge thereof and the details related thereto
   3   were known and/or accessible only to Toyota; Toyota had superior knowledge and
   4   access to the facts; and knew the facts were not known to, or reasonably
   5   discoverable, by Plaintiffs and the Class. Toyota also had a duty to disclose because
   6   they made many general affirmative representations about the qualities of the Class
   7   Vehicles.
   8         221. On information and belief, Toyota still has not made full and adequate
   9   disclosures, and continues to defraud consumers by concealing material information
  10   regarding the Defect and the performance and quality of Class Vehicles.
  11         222. Plaintiffs and the Class were unaware of these omitted material facts
  12   and would not have acted as they did if they had known of the concealed and/or
  13   suppressed facts, in that they would not have purchased or leased the Class Vehicles.
  14   The actions of Plaintiffs and Class Members were justified. Toyota was in exclusive
  15   control of the material facts and such facts were not known to the public, Plaintiffs,
  16   or Class Members.
  17         223. Plaintiffs and the Class relied upon Toyota’s representations and
  18   omissions regarding the quality of Class Vehicles and the Defect in deciding to
  19   purchase or lease Class Vehicles.
  20         224. Because of the concealment and/or suppression of the facts, Plaintiffs
  21   and the Class sustained damage because they did not receive the value of the price
  22   paid for their Class Vehicles. Plaintiffs and Class Members would have paid less for
  23   Class Vehicles had they known about the Battery Defect, or they would not have
  24   purchased or leased Class Vehicles at all.
  25         225. Accordingly, Toyota is liable to Plaintiffs and Class Members for
  26   damages in an amount to be proven at trial.
  27         226. Toyota’s actions and omissions were done maliciously, oppressively,
  28   deliberately, with intent to defraud, and in reckless disregard of Plaintiffs’ and the

                                                - 69 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 71 of 75 Page ID #:71



   1   Class' rights and well-being, to enrich Toyota. Toyota's conduct warrants an
   2   assessment of punitive damages in an amount sufficient to deter such conduct in the
   3   future, which amount is to be determined according to proof.
   4         227. Furthermore, as the intended and expected result of its fraud and
   5   conscious wrongdoing, Toyota has profited and benefited from Plaintiffs’ and Class
   6   Members’ purchase of Class Vehicles containing the Battery Defect. Toyota has
   7   voluntarily accepted and retained these profits and benefits with full knowledge and
   8   awareness that, as a result of Toyota's misconduct alleged herein, Plaintiffs and Class
   9   Members were not receiving trucks of the quality, nature, fitness, or value that had
  10   been represented by Toyota, and that a reasonable consumer would expect.
  11         228. Toyota has been unjustly enriched by its fraudulent, deceptive, and
  12   otherwise unlawful conduct in connection with the sale and lease of Class Vehicles
  13   and by withholding benefits from Plaintiffs and Class Members at the expense of
  14   these parties. Equity and good conscience militate against permitting Toyota to
  15   retain these profits and benefits, and Toyota should be required to make restitution
  16   of its ill-gotten gains resulting from the conduct alleged herein.
  17
                               FIFTEENTH CAUSE OF ACTION
  18                                  UNJUST ENRICHMENT
            (Plaintiffs individually, and on behalf of the Class against all Defendants)
  19                                (IN THE ALTERNATIVE)
  20
             229. Plaintiffs incorporate by reference and re-allege the preceding
  21
       paragraphs as if fully set forth herein.
  22
             230. Plaintiffs bring this cause of action on behalf of themselves and on
  23
       behalf of the Class against all Defendants.
  24
             231. Toyota has long known that its 12V Batteries have a propensity to short,
  25
       causing loss of power, vehicle stalling, smoke and fire, posing a serious safety risk,
  26
       which it concealed and failed to disclose to Plaintiffs and Class Members.
  27

  28

                                                  - 70 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 72 of 75 Page ID #:72



   1         232. As a result of its fraudulent acts and omissions related to the defective
   2   Batteries, Toyota obtained monies which rightfully belong to Plaintiffs and the Class
   3   Members to the detriment of Plaintiffs and Class Members.
   4         233. Toyota appreciated, accepted, and retained the non-gratuitous benefits
   5   conferred by Plaintiffs and the proposed Class Members who, without knowledge
   6   of the Battery Defect, paid a higher price for their vehicles which actually had lower
   7   values. Toyota also received monies for vehicles that Plaintiffs and the Class
   8   Members would not have otherwise purchased or leased.
   9         234. It would be inequitable and unjust for Toyota to retain these wrongfully
  10   obtained profits.
  11         235. Toyota’s retention of these wrongfully obtained profits would violate
  12   the fundamental principles of justice, equity, and good conscience.
  13         236. As a result of Defendants’ unjust enrichment, Plaintiffs and Class
  14   Members have suffered damages.
  15         237. Plaintiffs do not seek restitution under their Unjust Enrichment claim.
  16   Rather, Plaintiffs and Class Members seek non-restitutionary disgorgement of the
  17   financial profits that Defendants obtained as a result of its unjust conduct.
  18         238. Additionally, Plaintiffs seek injunctive relief to compel Defendants to
  19   offer, under warranty, remediation solutions that Defendants identify. Plaintiffs also
  20   seek injunctive relief enjoining Defendants from further deceptive distribution,
  21   sales, and lease practices with respect to Class Vehicles, enjoining Defendants from
  22   selling the Class Vehicles with the misleading information; compelling Defendants
  23   to provide Class members with a replacement components that do not contain the
  24   defects alleged herein; and/or compelling Defendants to reform its warranty, in a
  25   manner deemed to be appropriate by the Court, to cover the injury alleged and to
  26   notify all Class Members that such warranty has been reformed. Money damages
  27   are not an adequate remedy for the above requested non-monetary injunctive relief.
  28                                REQUEST FOR RELIEF

                                                 - 71 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 73 of 75 Page ID #:73



   1         WHEREFORE, Plaintiffs, individually and on behalf of the other members of
   2   the Class and Sub-Classes proposed in this Complaint, respectfully requests that the
   3   Court enter judgment in their favor and against Toyota, as follows:
   4               A.    Declaring that this action is a proper class action, certifying the
   5                      Class as requested herein, designating Plaintiffs as Class and
   6                      Sub-Class Representative and appointing the undersigned
   7                      counsel as Class Counsel;
   8               B.    A declaration that Defendants are financially responsible for
   9                      notifying all Class Members about the defective nature of the of
  10                      the battery, including the need for repairs;
  11               C.    An    order   enjoining     Defendants   from    further   deceptive
  12                      distribution, sales, and lease practices with respect to Class
  13                      Vehicles; compelling Defendants to issue a voluntary recall for
  14                      the Class Vehicles pursuant to 49 U.S.C. § 30118(a); compelling
  15                      Defendants to remove, repair, and/or replace the Class Vehicles’
  16                      defective batteries with suitable alternative product(s) that do not
  17                      contain the defects alleged herein; enjoining Defendants from
  18                      selling the Class Vehicles with the misleading information;
  19                      and/or compelling TMS to reform its warranty, in a manner
  20                      deemed to be appropriate by the Court, to cover the injury alleged
  21                      and to notify all Class Members that such warranty has been
  22                      reformed;
  23               D.    Ordering Toyota to pay actual damages (and no less than the
  24                      statutory minimum damages) and equitable monetary relief to
  25                      Plaintiffs and the other members of the Class and Sub-Classes;
  26               E.    Ordering Toyota to pay punitive damages, as allowable by law,
  27                      to Plaintiffs and the other members of the Class and Sub-Classes;
  28

                                                - 72 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 74 of 75 Page ID #:74



   1                F.    Ordering Toyota to pay statutory damages, as allowable by the
   2                       statutes asserted herein, to Plaintiffs and the other members of
   3                       the Class and Sub-Classes;
   4                G.    Any and all remedies provided pursuant to the state and federal
   5                       consumer protection statutes herein alleged, including any
   6                       applicable statutory and civil penalties;
   7                H.    Any and all remedies provided pursuant to the state warranty
   8                       statutes herein alleged, including any applicable statutory and
   9                       civil penalties;
  10                I.    A declaration that Defendants must disgorge, for the benefit of
  11                       the Class, all or part of the ill-gotten profits it received from the
  12                       sale or lease of its Class Vehicles or make full restitution to
  13                       Plaintiffs and Class Members;
  14                J.    Ordering Toyota to pay attorneys’ fees and litigation costs
  15                       incurred by Plaintiffs for the benefit of the Class and Sub-
  16                       Classes;
  17                K.    Ordering Toyota to pay both pre- and post-judgement interest on
  18                       any amounts awarded; and
  19                L.    Ordering such other and further relief as may be just and proper.
  20                              DEMAND FOR JURY TRIAL
  21         Plaintiff, on behalf of themselves and all others similarly situated, hereby
  22   demand a trial by jury as to all matters so triable.
  23

  24

  25

  26

  27

  28

                                                  - 73 -
Case 2:21-cv-05136-SVW-AFM Document 1 Filed 06/24/21 Page 75 of 75 Page ID #:75



   1   Dated: June 24, 2021              Respectfully submitted,
   2

   3                                     /s/ Tarek H. Zohdy
   4                                     Tarek H. Zohdy (SBN 247775)
                                         Cody R. Padgett (SBN 275553)
   5                                     CAPSTONE LAW APC
   6                                     1875 Century Park East, Suite 1000
                                         Los Angeles, California 90067
   7                                     Telephone: (310) 556-4811
   8                                     Facsimile: (310) 943-0396
                                         Tarek.Zohdy@capstonelawyers.com
   9                                     Cody.Padgett@capstonelawyers.com
  10
                                         Russell D. Paul (pro hac vice forthcoming)
  11                                     Abigail Gertner (pro hac vice forthcoming)
  12                                     Amey J. Park (pro hac vice forthcoming)
                                         BERGER MONTAGUE PC
  13                                     1818 Market Street, Suite 3600
  14                                     Philadelphia, PA 19103
                                         Tel.: (215) 875-3000
  15                                     Fax: (215) 875-4604
  16                                     Email: rpaul@bm.net
                                               agertner@bm.net
  17                                           apark@bm.net
  18
                                         Greg Coleman (pro hac vice forthcoming)
  19                                     Ryan P. McMillan (pro hac vice forthcoming)
  20                                     Milberg Coleman Bryson Phillips Grossman
                                         LLP
  21                                     800 S. Gay Street, Suite 1100
  22                                     Knoxville, TN 37929
                                         Tel: 865-232-1315
  23                                     gcoleman@milberg.com
  24                                     rmcmillan@milberg.com
  25

  26

  27

  28

                                           - 74 -
